
	
		II
		Calendar No. 318
		110th CONGRESS
		1st Session
		S. 1693
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2007
			Mr. Kennedy (for
			 himself, Mr. Enzi,
			 Mrs. Clinton, Mr. Hatch, Mr.
			 Obama, Mr. Gregg,
			 Mr. Alexander, Mr. Burr, Mr.
			 Roberts, Mr. Isakson, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			August 1, 2007
			Reported by Mr. Kennedy,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To enhance the adoption of a nationwide interoperable
		  health information technology system and to improve the quality and reduce the
		  costs of health care in the United States. 
	
	
		1.Short titleThis Act may be cited as the
			 Wired for Health Care Quality
			 Act.
		IImproving the
			 inter­operability of health information technology
			101.Improving
			 health care quality, safety, and efficiency.The Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
				
					XXXHealth
				infor­mation technology and quality
						3001.Definitions;
				reference
							(a)In
				generalIn this title:
								(1)CommunityThe term Community means the
				American Health Information Community established under section 3004.
								(2)Health care
				providerThe term health care provider means a
				hospital, skilled nursing facility, home health entity, health care clinic,
				federally qualified health center, group practice (as defined in section
				1877(h)(4) of the Social Security Act), a pharmacist, a pharmacy, a laboratory,
				a physician (as defined in section 1861(r) of the Social Security Act), a
				practitioner (as defined in section 1842(b)(18)(CC) of the Social Security
				Act), a health facility operated by or pursuant to a contract with the Indian
				Health Service, a rural health clinic, and any other category of facility or
				clinician determined appropriate by the Secretary.
								(3)Health
				informationThe term health information has the
				meaning given such term in section 1171(4) of the Social Security Act.
								(4)Health
				planThe term health plan has the meaning given such
				term in section 1171(5) of the Social Security Act.
								(5)Individually
				identifiable health informationThe term individually
				identifiable health information has the meaning given such term in
				section 1171 of the Social Security Act.
								(6)LaboratoryThe
				term laboratory has the meaning given such term in section
				353.
								(7)National
				CoordinatorThe term National Coordinator means the
				National Coordinator of Health Information Technology appointed pursuant to
				section 3002.
								(8)PartnershipThe
				term Partnership means the Partnership for Health Care Improvement
				established under section 3003.
								(9)Qualified health
				information technologyThe term qualified health
				information technology means a computerized system (including hardware
				and software) that—
									(A)protects the
				privacy and security of health information;
									(B)maintains and
				provides permitted access to health information in an electronic format;
									(C)with respect to
				individually identifiable health information maintained in a designated record
				set, preserves an audit trail of each individual that has gained access to such
				record set;
									(D)incorporates
				decision support to reduce medical errors and enhance health care
				quality;
									(E)complies with the
				standards adopted by the Federal Government under section 3003;
									(F)has the ability to
				transmit and exchange information to other health information technology
				systems and, to the extent feasible, public health information technology
				systems; and
									(G)allows for the
				reporting of quality measures adopted under section 3010.
									(10)StateThe
				term State means each of the several States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								(b)References to
				Social Security ActAny reference in this section to the Social
				Security Act shall be deemed to be a reference to such Act as in effect on the
				date of enactment of this title.
							3002.Office of the
				National Coordinator for Health Information Technology
							(a)EstablishmentThere
				is established within the office of the Secretary, the Office of the National
				Coordinator of Health Information Technology. The National Coordinator shall be
				appointed by the Secretary in consultation with the President, and shall report
				directly to the Secretary.
							(b)PurposeThe
				Office of the National Coordinator shall be responsible for—
								(1)ensuring that key
				health information technology initiatives are coordinated across programs of
				the Department of Health and Human Services;
								(2)ensuring that
				health information technology policies and programs of the Department of Health
				and Human Services are coordinated with such policies and programs of other
				relevant Federal agencies (including Federal commissions and advisory
				committees) with a goal of avoiding duplication of efforts and of helping to
				ensure that each agency undertakes activities primarily within the areas of its
				greatest expertise and technical capability;
								(3)reviewing Federal
				health information technology investments to ensure that Federal health
				information technology programs are meeting the objectives of the strategic
				plan published by the Office of the National Coordinator of Health Information
				Technology to establish a nationwide interoperable health information
				technology infrastructure;
								(4)providing comments
				and advice regarding specific Federal health information technology programs,
				at the request of Office of Management and Budget; and
								(5)enhancing the use
				of health information technology to improve the quality of health care in the
				prevention and management of chronic disease and to address population
				health.
								(c)Role with
				Community and the partnershipThe Office of the National
				Coordinator shall—
								(1)serve as an ex
				officio member of the Community, and act as a liaison between the Federal
				Government and the Community;
								(2)serve as an ex
				officio member of the Partnership and act as a liaison between the Federal
				Government and the Partnership; and
								(3)serve as a liaison
				between the Partnership and the Community.
								(d)Reports and
				websiteThe Office of the National Coordinator shall—
								(1)develop and
				publish a strategic plan for implementing a nationwide interoperable health
				information technology infrastructure;
								(2)maintain and
				frequently update an Internet website that—
									(A)publishes the
				schedule for the assessment of standards for significant use cases;
									(B)publishes the
				recommendations of the Community;
									(C)publishes the
				recommendations of the Partnership;
									(D)publishes quality
				measures;
									(E)identifies sources
				of funds that will be made available to facilitate the purchase of, or enhance
				the utilization of, health information technology systems, either through
				grants or technical assistance; and
									(F)publishes a plan
				for a transition of any functions of the Office of the National Coordinator
				that should be continued after September 30, 2014;
									(3)prepare a report
				on the lessons learned from major public and private health care systems that
				have implemented health information technology systems, including an
				explanation of whether the systems and practices developed by such systems may
				be applicable to and usable in whole or in part by other health care providers;
				and
								(4)assess the impact
				of health information technology in communities with health disparities and
				identify practices to increase the adoption of such technology by health care
				providers in such communities.
								(e)Rule of
				constructionNothing in this section shall be construed as
				requiring the duplication of Federal efforts with respect to the establishment
				of the Office of the National Coordinator for Health Information Technology,
				regardless of whether such efforts are carried out before or after the date of
				the enactment of this title.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2008 and 2009.
							(g)SunsetThe
				provisions of this section shall not apply after September 30, 2014.
							3003.Partnership
				for health care improvement-standards and technology
							(a)Establishment
								(1)In
				generalThere is established a public-private Partnership for
				Health Care Improvement to—
									(A)provide advice to
				the Secretary and the Nation and recommend specific actions to achieve a
				nationwide interoperable health information technology infrastructure;
									(B)make
				recommendations concerning standards, implementation specifications, and
				certification criteria for the electronic exchange of health information
				(including for the reporting of quality data under section 3010) for adoption
				by the Federal Government and voluntary adoption by private entities;
									(C)serve as a forum
				for the participation of a broad range of stakeholders with specific technical
				expertise in the development of standards, implementation specifications, and
				certification criteria to provide input on the effective implementation of
				health information technology systems; and
									(D)develop and
				maintain an Internet website that—
										(i)publishes
				established governance rules (including a subsequent appointment
				process);
										(ii)publishes a
				business plan;
										(iii)publishes
				meeting notices at least 14 days prior to each meeting;
										(iv)publishes meeting
				agendas at least 7 days prior to each meeting; and
										(v)publishes meeting
				materials at least 3 days prior to each meeting.
										(2)LimitationThe
				Partnership shall not meet or take any action until an advisory committee
				charter has been filed with the Secretary and with the appropriate committees
				of the Senate and House of Representatives for the Community described in
				section 3004.
								(b)Membership
								(1)Appointments
									(A)In
				generalThe Partnership shall be composed of members to be
				appointed as follows:
										(i)2 members shall be
				appointed by the Secretary.
										(ii)1 member shall be
				appointed by the majority leader of the Senate.
										(iii)1 member shall
				be appointed by the minority leader of the Senate.
										(iv)1 member shall be
				appointed by the Speaker of the House of Representatives.
										(v)1 member shall be
				appointed by the minority leader of the House of Representatives.
										(vi)Seven members
				shall be appointed by the Comptroller General of whom—
											(I)one member shall
				be a representative of consumer or patient organizations;
											(II)one member shall
				be a representative of organizations with expertise in privacy;
											(III)one member shall
				be a representative of organizations with expertise in security;
											(IV)one member shall
				be a representative of health care providers;
											(V)one member shall
				be a representative of health plans or other third party payers;
											(VI)one member shall
				be a representative of information technology vendors; and
											(VII)one member shall
				be a representative of purchasers or employers.
											(B)National
				CoordinatorThe National Coordinator shall be a member of the
				Partnership and act as a liaison among the Partnership, the community, and the
				Federal Government.
									(2)Chairperson and
				vice chairpersonThe Partnership shall designate one member to
				serve as the chairperson and one member to serve as the vice chairperson of the
				Partnership.
								(3)ParticipationIn
				appointing members under paragraph (1)(A), and in developing the procedures for
				conducting the activities of the Partnership, the Partnership shall ensure a
				balance among various sectors of the health care system so that no single
				sector unduly influences the recommendations of the Partnership.
								(4)TermsMembers
				appointed under paragraph (1)(A) shall serve for 3 year terms, except that any
				member appointed to fill a vacancy for an unexpired term shall be appointed for
				the remainder of such term. A member may serve for not to exceed 180 days after
				the expiration of such member's term or until a successor has been
				appointed.
								(5)Outside
				involvementThe Partnership shall ensure an adequate opportunity
				for the participation of outside advisors, including individuals with expertise
				in—
									(A)health information
				privacy;
									(B)health information
				security;
									(C)health care
				quality and patient safety, including individuals with expertise in utilizing
				health information technology to improve health care quality and patient
				safety;
									(D)medical and
				clinical research data exchange; and
									(E)developing health
				information technology standards and new health information technology.
									(6)QuorumTwo-thirds
				of the members of the Partnership shall constitute a quorum for the purpose of
				conducting votes.
								(c)Standards and
				implementation specifications
								(1)ScheduleNot
				later than 90 days after the date of enactment of this title, the Partnership
				shall develop a schedule for the assessment of standards and implementation
				specifications under this section. The Partnership shall update such schedule
				annually. The Secretary shall publish such schedule in the Federal Register and
				on the Internet website of the Department of Health and Human Services.
								(2)First year
				recommendationsConsistent with the schedule published under
				paragraph (1) and not later than 1 year after date of enactment of this title,
				the Partnership shall recommend, and the Secretary shall review, such standards
				and implementation specifications.
								(3)Ongoing
				recommendationsThe Partnership shall review and modify, as
				appropriate but at least annually, adopted standards and implementation
				specifications and continue to recommend additional standards and
				implementation specifications, consistent with the schedule published pursuant
				to paragraph (1). The Secretary shall review such modifications and
				recommendations.
								(4)Recognition of
				private entitiesThe Partnership, in consultation with the
				Secretary, may recognize a private entity or entities for the purpose of
				developing and updating standards and implementation specifications to achieve
				uniform and consistent implementation of the standards adopted by the President
				under this title. Such entity or entities shall make recommendations to the
				Partnership consistent with this section.
								(5)PublicationAll
				recommendations made by the Partnership pursuant to this section shall be
				published in the Federal Register and on the Internet website of the Office of
				the National Coordinator.
								(6)Pilot
				testingThe Secretary may conduct, or recognize a private entity
				or entities to conduct, a pilot project to test the standards and
				implementation specifications developed under this section in order to provide
				for the efficient implementation of the standards and implementation
				specifications described in this subsection prior to issuing such
				recommendations.
								(7)Public
				inputThe Partnership shall conduct open public meetings and
				develop a process to allow for public comment on the schedule and
				recommendations described in this section. Such process shall ensure that such
				comments will be submitted within 30 days of the publication of a
				recommendation under this section.
								(8)Federal
				actionNot later than 90 days after the issuance of a
				recommendation from the Partnership under this subsection, the Secretary, the
				Secretary of Veterans Affairs, and the Secretary of Defense, in collaboration
				with representatives of other relevant Federal agencies as determined
				appropriate by the President, shall jointly review such recommendation. If
				appropriate, the President shall provide for the adoption by the Federal
				Government of any standard or implementation specification contained in such
				recommendation. Such determination shall be published in the Federal Register
				and on the Internet website of the Office of the National Coordinator within 30
				days after such determination is made.
								(9)ConsistencyThe
				standards and implementation specifications described in this subsection shall
				be consistent with the standards for information transactions and data elements
				developed pursuant to the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996.
								(d)Certification
								(1)Developing
				criteriaThe Partnership, in consultation with the Secretary, may
				recognize a private entity or entities for the purpose of developing and
				recommending to the Partnership criteria to certify that appropriate categories
				of health information technology products that claim to be in compliance with
				applicable standards and implementation specifications adopted under this title
				have established such compliance.
								(2)Adoption of
				criteriaThe Secretary, based upon the recommendations of the
				Partnership, shall review, and if appropriate, adopt such criteria.
								(3)Conducting
				certificationThe Secretary may recognize a private entity or
				entities to conduct the certifications described under paragraph (1) using the
				criteria adopted by the Secretary under this subsection.
								(e)Rule of
				constructionNothing in this section shall be construed as
				disrupting existing activities described in subsection (c) or (d).
							(f)Requirement To
				consider recommendationsIn carrying out the activities described
				in subsections (c) and (d), the Partnership shall adopt and integrate the
				recommendations of the Community that are adopted by the Secretary.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $2,000,000 for each of the fiscal years 2008 and 2009.
							3004.American
				Health Information Community—policies
							(a)EstablishmentThere
				is established a committee to be known as the American Health Information
				Community. The Community shall—
								(1)provide advice to
				the Secretary and the heads of any relevant Federal agencies concerning the
				policy considerations related to health information technology;
								(2)not later than 1
				year after the date of enactment of this title, and annually thereafter, make
				recommendations concerning a policy framework for the development and adoption
				of a nationwide interoperable health information technology
				infrastructure;
								(3)not later than 1
				year after the date of enactment of this title, and annually thereafter, make
				recommendation concerning national policies for adoption by the Federal
				Government, and voluntary adoption by private entities, to support the
				widespread adoption of health information technology, including—
									(A)the protection of
				individually identifiable health information;
									(B)methods to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
									(C)methods to
				facilitate secure access to such individual's individually identifiable health
				information;
									(D)the appropriate
				uses of a nationwide health information network including—
										(i)the collection of
				quality data and public reporting;
										(ii)biosurveillance
				and public health;
										(iii)medical and
				clinical research; and
										(iv)drug
				safety;
										(E)fostering the
				public understanding of health information technology;
									(F)strategies to
				enhance the use of health information technology in preventing and managing
				chronic disease;
									(G)policies to
				incorporate the input of employees of health care providers in the design and
				implementation of health information technology systems; and
									(H)other policies
				determined to be necessary by the Community; and
									(4)serve as a forum
				for the participation of a broad range of stakeholders to provide input on
				improving the effective implementation of health information technology
				systems.
								(b)PublicationAll
				recommendations made by the Community pursuant to this section shall be
				published in the Federal Register and on the Internet website of the National
				Coordinator. The Secretary shall review all recommendations and determine which
				recommendations shall be endorsed by the Federal Government and such
				determination shall be published on the Internet website of the Office of the
				National Coordinator within 30 days after the date on which such endorsement is
				made.
							(c)Membership
								(1)In
				generalThe Community shall be composed of members to be
				appointed as follows:
									(A)3 members shall be
				appointed by the Secretary, 1 of whom shall be a representative from the
				Department of Health and Human Services.
									(B)1 member shall be
				appointed by the Secretary of Veterans Affairs who shall represent the
				Department of Veterans Affairs.
									(C)1 member shall be
				appointed by the Secretary of Defense who shall represent the Department of
				Defense.
									(D)1 member shall be
				appointed by the majority leader of the Senate.
									(E)1 member shall be
				appointed by the minority leader of the Senate.
									(F)1 member shall be
				appointed by the Speaker of the House of Representatives.
									(G)1 member shall be
				appointed by the minority leader of the House of Representatives.
									(H)Nine members shall
				be appointed by the Comptroller General of whom—
										(i)one member shall
				be advocates for patients or consumers;
										(ii)one member shall
				represent health care providers;
										(iii)one member shall
				be from a labor organization representing health care workers;
										(iv)one member shall
				have expertise in privacy and security;
										(v)one member shall
				have expertise in improving the health of vulnerable populations;
										(vi)one member shall
				represent health plans or other third party payers;
										(vii)one member shall
				represent information technology vendors;
										(viii)one member
				shall represent purchasers or employers; and
										(ix)one member shall
				have expertise in health care quality measurement and reporting.
										(2)Chairperson and
				vice chairpersonThe Community shall designate one member to
				serve as the chairperson and one member to serve as the vice chairperson of the
				Community.
								(3)National
				CoordinatorThe National Coordinator shall be a member of the
				Community and act as a liaison among the Community, the partnership, and the
				Federal Government.
								(4)ParticipationThe
				members of the Community appointed under paragraph (1) shall represent a
				balance among various sectors of the health care system so that no single
				sector unduly influences the recommendations of the Community.
								(5)Terms
									(A)In
				generalThe terms of members of the Community shall be for 3
				years except that the Comptroller General shall designate staggered terms for
				the members first appointed.
									(B)VacanciesAny
				member appointed to fill a vacancy in the membership of the Community that
				occurs prior to the expiration of the term for which the member’s predecessor
				was appointed shall be appointed only for the remainder of that term. A member
				may serve after the expiration of that member’s term until a successor has been
				appointed. A vacancy in the Community shall be filled in the manner in which
				the original appointment was made.
									(6)Outside
				involvementThe Community shall ensure an adequate opportunity
				for the participation of outside advisors, including individuals with expertise
				in—
									(A)health information
				privacy and security;
									(B)improving the
				health of vulnerable populations;
									(C)health care
				quality and patient safety, including individuals with expertise in measurement
				and the use of health information technology to capture data to improve health
				care quality and patient safety;
									(D)ethics;
									(E)medical and
				clinical research data exchange; and
									(F)developing health
				information technology standards and new health information technology.
									(7)QuorumTen
				members of the Community shall constitute a quorum for purposes of voting, but
				a lesser number of members may meet and hold hearings.
								(d)Federal
				agencies
								(1)Staff of other
				Federal agenciesUpon the request of the Community, the head of
				any Federal agency may detail, without reimbursement, any of the personnel of
				such agency to the Community to assist in carrying out the duties of the
				Community. Any such detail shall not interrupt or otherwise affect the civil
				service status or privileges of the Federal employee involved.
								(2)Technical
				assistanceUpon the request of the Community, the head of a
				Federal agency shall provide such technical assistance to the Community as the
				Community determines to be necessary to carry out its duties.
								(3)Other
				resourcesThe Community shall have reasonable access to
				materials, resources, statistical data, and other information from the Library
				of Congress and agencies and elected representatives of the executive and
				legislative branches of the Federal Government. The chairperson or vice
				chairperson of the Community shall make requests for such access in writing
				when necessary.
								(e)Application of
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				apply to the Community, except that the term provided for under section
				14(a)(2) of such Act shall be not longer than 7 years.
							(f)SunsetThe
				provisions of this section shall not apply after September 20, 2014.
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 and 2009.
							3005.Federal
				purchasing and data collection
							(a)Coordination of
				Federal spending
								(1)In
				generalNot later than 1 year after the adoption by the President
				of a recommendation under section 3003(c)(6), a Federal agency shall not expend
				Federal funds for the purchase of any new health information technology or
				health information technology system for clinical care or for the electronic
				retrieval, storage, or exchange of health information if such technology or
				system is not consistent with applicable standards adopted by the Federal
				Government under section 3003.
								(2)Rule of
				constructionNothing in paragraph (1) shall be construed to
				restrict the purchase of minor (as determined by the Secretary) hardware or
				software components in order to modify, correct a deficiency in, or extend the
				life of existing hardware or software.
								(b)Voluntary
				adoption
								(1)In
				generalAny standards and implementation specifications adopted
				by the Federal Government under section 303(c)(6) shall be voluntary with
				respect to private entities.
								(2)RequirementPrivate
				entities that enter into a contract with the Federal Government shall adopt the
				standards and implementation specifications adopted by the Federal Government
				under this section for the purpose of activities under such Federal
				contract.
								(3)Rule of
				constructionNothing in this section shall be construed to
				require that a private entity that enters into a contract with the Federal
				Government adopt the standards and implementation specifications adopted by the
				Federal Government under this section with respect to activities not related to
				the contract.
								(c)Coordination of
				Federal data collectionNot later than 3 years after the adoption
				by the Federal Government of a recommendation as provided for in section
				303(c)(6), all Federal agencies collecting health data in an electronic format
				for the purposes of quality reporting, surveillance, epidemiology, adverse
				event reporting, research, or for other purposes determined appropriate by the
				Secretary, shall comply with the standards and implementation specifications
				adopted under such subsection.
							3006.Quality and
				efficiency reports
							(a)PurposeThe purpose of this section is to provide
				for the development of reports based on Federal health care data and private
				data that is publicly available or is provided by the entity making the request
				for the report in order to—
								(1)improve the
				quality and efficiency of health care and advance health care research;
								(2)enhance the
				education and awareness of consumers for evaluating health care services;
				and
								(3)provide the public
				with reports on national, regional, and provider- and supplier-specific
				performance, which may be in a provider- or supplier-identifiable
				format.
								(b)Procedures for
				the development of reports
								(1)In
				generalNotwithstanding section 552(b)(6) or 552a(b) of title 5,
				United States Code, not later than 12 months after the date of enactment of
				this section, the Secretary, in accordance with the purpose described in
				subsection (a), shall establish and implement procedures under which an entity
				may submit a request to a Quality Reporting Organization for the Organization
				to develop a report based on—
									(A)Federal health
				care data disclosed to the Organization under subsection (c); and
									(B)private data that
				is publicly available or is provided to the Organization by the entity making
				the request for the report.
									(2)DefinitionsIn
				this section:
									(A)Federal health
				care dataThe term ‘Federal health care data’ means —
										(i)deidentified
				patient enrollment data, reimbursement claims, and survey data maintained by
				the Secretary or entities under programs, contracts, grants, or memoranda of
				understanding administered by the Secretary; and
										(ii)where feasible,
				other deidentified patient enrollment data, reimbursement claims, and survey
				data maintained by the Federal Government or entities under contract with the
				Federal Government.
										(B)Quality
				Reporting OrganizationThe term Quality Reporting
				Organization means an entity with a contract under subsection
				(d).
									(c)Access to
				Federal health care data
								(1)In
				generalThe procedures established under subsection (b)(1) shall
				provide for the secure disclosure of Federal health care data to each Quality
				Reporting Organization.
								(2)Update of
				informationNot less than every 6 months, the Secretary shall
				update the information disclosed under paragraph (1) to Quality Reporting
				Organizations.
								(d)Quality
				Reporting Organizations
								(1)In
				general
									(A)Three
				contractsSubject to subparagraph (B), the Secretary shall enter
				into a contract with 3 private entities to serve as Quality Reporting
				Organizations under which an entity shall—
										(i)store the Federal
				health care data that is to be disclosed under subsection (c); and
										(ii)develop and
				release reports pursuant to subsection (e).
										(B)Additional
				contractsIf the Secretary determines that reports are not being
				developed and released within 6 months of the receipt of the request for the
				report, the Secretary shall enter into contracts with additional private
				entities in order to ensure that such reports are developed and released in a
				timely manner.
									(2)QualificationsThe
				Secretary shall enter into a contract with an entity under paragraph (1) only
				if the Secretary determines that the entity—
									(A)has the research
				capability to conduct and complete reports under this section;
									(B)has in
				place–
										(i)an information
				technology infrastructure to support the database of Federal health care data
				that is to be disclosed to the entity; and
										(ii)operational
				standards to provide security for such database;
										(C)has experience
				with, and expertise on, the development of reports on health care quality and
				efficiency; and
									(D)has a significant
				business presence in the United States.
									(3)Contract
				requirementsEach contract with an entity under paragraph (1)
				shall contain the following requirements:
									(A)Ensuring
				beneficiary privacy
										(i)HIPAAThe
				entity shall meet the requirements imposed on a covered entity for purposes of
				applying part C of title XI and all regulatory provisions promulgated
				thereunder, including regulations (relating to privacy) adopted pursuant to the
				authority of the Secretary under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
										(ii)PrivacyThe
				entity shall provide assurances that the entity will not use the Federal health
				care data disclosed under subsection (c) in a manner that violates sections 552
				or 552a of title 5, United States Code, with regard to the privacy of and
				individual's individually identifiable health information.
										(B)Proprietary
				informationThe entity shall provide assurances that the entity
				will not disclose any negotiated price concessions, such as discounts, direct
				or indirect subsidies, rebates, and direct or indirect remunerations, obtained
				by health care providers or suppliers or health care plans, or any other
				proprietary cost information.
									(C)DisclosureThe
				entity shall disclose—
										(i)any financial,
				reporting, or contractual relationship between the entity and any health care
				provider or supplier or health care plan; and
										(ii)if applicable,
				the fact that the entity is managed, controlled, or operated by any health care
				provider or supplier or health care plan.
										(D)Component of
				another organizationIf the entity is a component of another
				organization—
										(i)the entity shall
				maintain Federal health care data and reports separately from the rest of the
				organization and establish appropriate security measures to maintain the
				confidentiality and privacy of the Federal health care data and reports;
				and
										(ii)the entity shall
				not make an unauthorized disclosure to the rest of the organization of Federal
				health care data or reports in breach of such confidentiality and privacy
				requirement.
										(E)Termination or
				nonrenewalIf a contract under this section is terminated or not
				renewed, the following requirements shall apply:
										(i)Confidentiality
				and privacy protectionsThe entity shall continue to comply with
				the confidentiality and privacy requirements under this section with respect to
				all Federal health care data disclosed to the entity and each report developed
				by the entity.
										(ii)Disposition of
				data and reportsThe entity shall—
											(I)return to the
				Secretary all Federal health care data disclosed to the entity and each report
				developed by the entity; or
											(II)if returning the
				Federal health care data and reports is not practicable, destroy the reports
				and Federal health care data.
											(4)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts under
				paragraph (1).
								(5)Review of
				contract in the event of a merger or acquisitionThe Secretary
				shall review the contract with a Quality Reporting Organization under this
				section in the event of a merger or acquisition of the Organization in order to
				ensure that the requirements under this section will continue to be met.
								(e)Development and
				release of reports based on requests
								(1)Request for a
				report
									(A)Request
										(i)In
				generalThe procedures established under subsection (b)(1) shall
				include a process for an entity to submit a request to a Quality Reporting
				Organization for a report based on Federal health care data and private data
				that is publicly available or is provided by the entity making the request for
				the report. Such request shall comply with the purpose described in subsection
				(a).
										(ii)Request for
				specific methodologyThe process described in clause (i) shall
				permit an entity making a request for a report to request that a specific
				methodology, including appropriate risk adjustment, be used by the Quality
				Reporting Organization in developing the report. The Organization shall work
				with the entity making the request to finalize the methodology to be
				used.
										(iii)Request for a
				specific QROThe process described in clause (i) shall permit an
				entity to submit the request for a report to any Quality Reporting
				Organization.
										(B)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide that at the time a request for a report is finalized under subparagraph
				(A) by a Quality Reporting Organization, the Organization shall make available
				to the public, through the Internet website of the Department of Health and
				Human Services and other appropriate means, a brief description of both the
				requested report and the methodology to be used to develop such report.
									(2)Development and
				release of report
									(A)Development
										(i)In
				generalIf the request for a report complies with the purpose
				described in subsection (a), the Quality Reporting Organization may develop the
				report based on the request.
										(ii)RequirementA
				report developed under clause (i) shall include a detailed description of the
				standards, methodologies, and measures of quality used in developing the
				report.
										(B)Review of report
				by Secretary to ensure compliance with privacy requirementPrior
				to a Quality Reporting Organization releasing a report under subparagraph (C),
				the Secretary shall review the report to ensure that the report complies with
				the Federal regulations (concerning the privacy of individually identifiable
				beneficiary health information) promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and sections 552 or 552a of title 5, United States Code,
				with regard to the privacy of individually identifiable beneficiary health
				information. The Secretary shall act within 30 business days of receiving such
				report.
									(C)Release of
				report
										(i)Release to
				entity making requestIf the Secretary finds that the report
				complies with the provisions described in subparagraph (B), the Quality
				Reporting Organization shall release the report to the entity that made the
				request for the report.
										(ii)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide for the following:
											(I)Updated
				descriptionAt the time of the release of a report by a Quality
				Reporting Organization under clause (i), the entity shall make available to the
				public, through the Internet website of the Department of Health and Human
				Services and other appropriate means, an updated brief description of both the
				requested report and the methodology used to develop such report.
											(II)Complete
				reportNot later than 1 year after the date of the release of a
				report under clause (i), the report shall be made available to the public
				through the Internet website of the Department of Health and Human Services and
				other appropriate means.
											(f)Annual review of
				reports and termination of contracts
								(1)Annual review of
				reportsThe Comptroller General of the United States shall review
				reports released under subsection (e)(2)(C) to ensure that such reports comply
				with the purpose described in subsection (a) and annually submit a report to
				the Secretary on such review.
								(2)Termination of
				contractsThe Secretary may terminate a contract with a Quality
				Reporting Organization if the Secretary determines that there is a pattern of
				reports being released by the Organization that do not comply with the purpose
				described in subsection (a).
								(g)Fees
								(1)Fees for
				SecretaryThe Secretary shall charge a Quality Reporting
				Organization a fee for—
									(A)disclosing the
				data under subsection (c); and
									(B)conducting the
				review under subsection (e)(2)(B).
									The Secretary shall ensure that
				such fees are sufficient to cover the costs of the activities described in
				subparagraph (A) and (B).(2)Fees for
				QRO
									(A)In
				generalSubject to subparagraphs (A) and (B), a Quality Reporting
				Organization may charge an entity making a request for a report a reasonable
				fee for the development and release of the report.
									(B)Discount for
				small entitiesIn the case of an entity making a request for a
				report (including a not-for-profit) that has annual revenue that does not
				exceed $10,000,000, the Quality Reporting Organization shall reduce the
				reasonable fee charged to such entity under subparagraph (A) by an amount equal
				to 10 percent of such fee.
									(C)Increase for
				large entities that do not agree to release reports within 6
				monthsIn the case of an entity making a request for a report
				that is not described in subparagraph (B) and that does not agree to the report
				being released to the public under clause (ii)(II) of subsection (e)(2)(C)
				within 6 months of the date of the release of the report to the entity under
				clause (i) of such subsection, the Quality Reporting Organization shall
				increase the reasonable fee charged to such entity under subparagraph (A) by an
				amount equal to 10 percent of such fee.
									(D)Rule of
				constructionNothing in this paragraph shall be construed to
				effect the requirement that a report be released to the public under clause
				(ii)(II) of subsection (e)(2)(C)(ii)(II) by not later than 1 year after the
				date of the release of the report to the requesting entity under clause (i) of
				such subsection.
									(h)CoordinationNot
				later than 1 year after the date of enactment of this title, the Secretary
				shall submit a report (including recommendations) to the appropriate committees
				of Congress concerning the coordination of existing Federal health care quality
				initiatives.
							(i)RegulationsNot
				later than 6 months after the date of enactment of this section, the Secretary
				shall prescribe regulations to carry out this section.
							3007.Research
				access to health care data and reporting on performanceThe Secretary shall permit researchers that
				meet criteria used to evaluate the appropriateness of the release data for
				research purpose (as established by the Secretary) to—
							(1)have access to all Federal health care data
				(as defined in section 3006(b)(2)(A)); and
							(2)report on the
				performance of health care providers and suppliers, including reporting in a
				provider- or supplier-identifiable
				format.
							.
			IIFacilitating the
			 widespread adoption of interoperable health information technology
			201.Facilitating
			 the widespread adoption of interoperable health information
			 technologyTitle XXX of the
			 Public Health Service Act, as added by section 101, is amended by adding at the
			 end the following:
				
					3008.Facilitating
				the widespread adoption of interoperable health information technology
						(a)Competitive
				grants for adoption of technology
							(1)In
				generalThe Secretary may award competitive grants to eligible
				entities to facilitate the purchase and enhance the utilization of qualified
				health information technology systems to improve the quality and efficiency of
				health care.
							(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
								(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
								(B)submit to the
				Secretary a strategic plan for the implementation of data sharing and
				interoperability measures;
								(C)adopt the
				standards adopted by the Federal Government under section 3005;
								(D)implement the
				measures adopted under section 3010 and report to the Secretary on such
				measures;
								(E)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
								(F)take into account
				the input of employees and staff who are directly involved in patient care of
				such health care providers in the design, implementation, and use of qualified
				health information technology systems;
								(G)demonstrate
				significant financial need;
								(H)provide matching
				funds in accordance with paragraph (4); and
								(I)be a—
									(i)public or not for
				profit hospital;
									(ii)federally
				qualified health center (as defined in section 1861(aa)(4) of the Social
				Security Act);
									(iii)individual or
				group practice (or a consortium thereof); or
									(iv)another health
				care provider not described in clause (i) or (ii);
									that serves medically underserved
				communities.(3)Use of
				fundsAmounts received under a grant under this subsection shall
				be used to—
								(A)facilitate the
				purchase of qualified health information technology systems;
								(B)train personnel in
				the use of such systems;
								(C)enhance the
				utilization of qualified health information technology systems (which may
				include activities to increase the awareness among consumers of health care
				privacy protections); or
								(D)improve the
				prevention and management of chronic disease.
								(4)Matching
				requirementTo be eligible for a grant under this subsection an
				entity shall contribute non-Federal contributions to the costs of carrying out
				the activities for which the grant is awarded in an amount equal to $1 for each
				$3 of Federal funds provided under the grant.
							(5)Preference in
				awarding grantsIn awarding grants under this subsection the
				Secretary shall give preference to—
								(A)eligible entities
				that will improve the degree to which such entity will link the qualified
				health information system to local or regional health information plan or
				plans; and
								(B)with respect to
				awards made for the purpose of providing care in an outpatient medical setting,
				entities that organize their practices as a patient-centered medical
				home.
								(b)Competitive
				grants for the development of State loan programs To facilitate the widespread
				adoption of health information technology
							(1)In
				generalThe Secretary may award competitive grants to States for
				the establishment of State programs for loans to health care providers to
				facilitate the purchase and enhance the utilization of qualified health
				information technology.
							(2)Establishment of
				fundTo be eligible to receive a competitive grant under this
				subsection, a State shall establish a qualified health information technology
				loan fund (referred to in this subsection as a State loan fund)
				and comply with the other requirements contained in this subsection. Amounts
				received under a grant under this subsection shall be deposited in the State
				loan fund established by the State. No funds authorized by other provisions of
				this title to be used for other purposes specified in this title shall be
				deposited in any such State loan fund.
							(3)EligibilityTo
				be eligible to receive a grant under paragraph (1) a State shall—
								(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
								(B)submit to the
				Secretary a strategic plan in accordance with paragraph (4);
								(C)establish a
				qualified health information technology loan fund in accordance with paragraph
				(2);
								(D)require that
				health care providers receiving loans under the grant—
									(i)link, to the
				extent practicable, the qualified health information system to a local or
				regional health information network;
									(ii)consult, as
				needed, with the Health Information Technology Resource Center established in
				section 914(d) to access the knowledge and experience of existing initiatives
				regarding the successful implementation and effective use of health information
				technology;
									(iii)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed; and
									(iv)take into account
				the input of employees and staff who are directly involved in patient care of
				such health care providers in the design and implementation and use of
				qualified health information technology systems;
									(E)require that
				health care providers receiving loans under the grant adopt the standards
				adopted by the Federal Government under section 3005;
								(F)require that
				health care providers receiving loans under the grant implement the measures
				adopted under section 3010 and report to the Secretary on such measures;
				and
								(G)provide matching
				funds in accordance with paragraph (8).
								(4)Strategic
				plan
								(A)In
				generalA State that receives a grant under this subsection shall
				annually prepare a strategic plan that identifies the intended uses of amounts
				available to the State loan fund of the State.
								(B)ContentsA
				strategic plan under subparagraph (A) shall include—
									(i)a list of the
				projects to be assisted through the State loan fund in the first fiscal year
				that begins after the date on which the plan is submitted;
									(ii)a description of
				the criteria and methods established for the distribution of funds from the
				State loan fund;
									(iii)a description of
				the financial status of the State loan fund and the short-term and long-term
				goals of the State loan fund; and
									(iv)a description of
				the strategies the State will use to address challenges in the adoption of
				health information technology due to limited broadband access.
									(5)Use of
				funds
								(A)In
				generalAmounts deposited in a State loan fund, including loan
				repayments and interest earned on such amounts, shall be used only for awarding
				loans or loan guarantees, or as a source of reserve and security for leveraged
				loans, the proceeds of which are deposited in the State loan fund established
				under paragraph (1). Loans under this section may be used by a health care
				provider to—
									(i)facilitate the
				purchase of qualified health information technology systems;
									(ii)enhance the
				utilization of qualified health information technology systems (which may
				include activities to increase the awareness among consumers of health care of
				privacy protections and privacy rights); or
									(iii)train personnel
				in the use of such systems.
									(B)LimitationAmounts
				received by a State under this subsection may not be used—
									(i)for the purchase
				or other acquisition of any health information technology system that is not a
				qualified health information technology system;
									(ii)to conduct
				activities for which Federal funds are expended under this title, or the
				amendments made by the Wired for Health Care
				Quality Act; or
									(iii)for any purpose
				other than making loans to eligible entities under this section.
									(6)Types of
				assistanceExcept as otherwise limited by applicable State law,
				amounts deposited into a State loan fund under this subsection may only be used
				for the following:
								(A)To award loans
				that comply with the following:
									(i)The interest rate
				for each loan shall be less than or equal to the market interest rate.
									(ii)The principal and
				interest payments on each loan shall commence not later than 1 year after the
				date on which the loan was awarded, and each loan shall be fully amortized not
				later than 10 years after such date.
									(iii)The State loan
				fund shall be credited with all payments of principal and interest on each loan
				awarded from the fund.
									(B)To guarantee, or
				purchase insurance for, a local obligation (all of the proceeds of which
				finance a project eligible for assistance under this subsection) if the
				guarantee or purchase would improve credit market access or reduce the interest
				rate applicable to the obligation involved.
								(C)As a source of
				revenue or security for the payment of principal and interest on revenue or
				general obligation bonds issued by the State if the proceeds of the sale of the
				bonds will be deposited into the State loan fund.
								(D)To earn interest
				on the amounts deposited into the State loan fund.
								(7)Administration
				of State loan funds
								(A)Combined
				financial administrationA State may (as a convenience and to
				avoid unnecessary administrative costs) combine, in accordance with State law,
				the financial administration of a State loan fund established under this
				subsection with the financial administration of any other revolving fund
				established by the State if not otherwise prohibited by the law under which the
				State loan fund was established.
								(B)Cost of
				administering fundEach State may annually use not to exceed 4
				percent of the funds provided to the State under a grant under this subsection
				to pay the reasonable costs of the administration of the programs under this
				section, including the recovery of reasonable costs expended to establish a
				State loan fund which are incurred after the date of enactment of this
				title.
								(C)Guidance and
				regulationsThe Secretary shall publish guidance and promulgate
				regulations as may be necessary to carry out the provisions of this subsection,
				including—
									(i)provisions to
				ensure that each State commits and expends funds allotted to the State under
				this subsection as efficiently as possible in accordance with this title and
				applicable State laws; and
									(ii)guidance to
				prevent waste, fraud, and abuse.
									(D)Private sector
				contributions
									(i)In
				generalA State loan fund established under this subsection may
				accept contributions from private sector entities, except that such entities
				may not specify the recipient or recipients of any loan issued under this
				subsection.
									(ii)Availability of
				informationA State shall make publicly available the identity
				of, and amount contributed by, any private sector entity under clause (i) and
				may issue letters of commendation or make other awards (that have no financial
				value) to any such entity.
									(8)Matching
				requirements
								(A)In
				generalThe Secretary may not make a grant under paragraph (1) to
				a State unless the State agrees to make available (directly or through
				donations from public or private entities) non-Federal contributions in cash
				toward the costs of the State program to be implemented under the grant in an
				amount equal to not less than $1 for each $1 of Federal funds provided under
				the grant.
								(B)Determination of
				amount of non-Federal contributionIn determining the amount of
				non-Federal contributions that a State has provided pursuant to subparagraph
				(A), the Secretary may not include any amounts provided to the State by the
				Federal Government.
								(9)Preference in
				awarding grantsThe Secretary may give a preference in awarding
				grants under this subsection to States that adopt value-based purchasing
				programs to improve health care quality.
							(10)ReportsThe
				Secretary shall annually submit to the Committee on Health, Education, Labor,
				and Pensions and the Committee on Finance of the Senate, and the Committee on
				Energy and Commerce and the Committee on Ways and Means of the House of
				Representatives, a report summarizing the reports received by the Secretary
				from each State that receives a grant under this subsection.
							(c)Competitive
				grants for the implementation of regional or local health information
				technology plans
							(1)In
				generalThe Secretary may award competitive grants to eligible
				entities to implement regional or local health information plans to improve
				health care quality and efficiency through the electronic exchange of health
				information pursuant to the standards, implementation specifications and
				certification criteria, and other requirements adopted by the Secretary under
				section 3010.
							(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
								(A)demonstrate
				financial need to the Secretary;
								(B)demonstrate that
				one of its principal missions or purposes is to use information technology to
				improve health care quality and efficiency;
								(C)adopt bylaws,
				memoranda of understanding, or other charter documents that demonstrate that
				the governance structure and decisionmaking processes of such entity allow for
				participation on an ongoing basis by multiple stakeholders within a community,
				including—
									(i)health care
				providers (including health care providers that provide services to low income
				and underserved populations);
									(ii)pharmacists or
				pharmacies;
									(iii)health
				plans;
									(iv)health centers
				(as defined in section 330(b)) and federally qualified health centers (as
				defined in section 1861(aa)(4) of the Social Security Act) and rural health
				clinics (as defined in section 1861(aa) of the Social Security Act), if such
				centers or clinics are present in the community served by the entity;
									(v)patient or
				consumer organizations;
									(vi)organizations
				dedicated to improving the health of vulnerable populations;
									(vii)employers;
									(viii)State or local
				health departments; and
									(ix)any other health
				care providers or other entities, as determined appropriate by the
				Secretary;
									(D)demonstrate the
				participation, to the extent practicable, of stakeholders in the electronic
				exchange of health information within the local or regional plan pursuant to
				subparagraph (C);
								(E)adopt
				nondiscrimination and conflict of interest policies that demonstrate a
				commitment to open, fair, and nondiscriminatory participation in the health
				information plan by all stakeholders;
								(F)adopt the
				standards adopted by the Secretary under section 3005;
								(G)require that
				health care providers receiving such grants—
									(i)implement the
				measures adopted under section 3010 and report to the Secretary on such
				measures; and
									(ii)take into account
				the input of employees and staff who are directly involved in patient care of
				such health care providers in the design, implementation, and use of health
				information technology systems;
									(H)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
								(I)facilitate the
				electronic exchange of health information within the local or regional area and
				among local and regional areas;
								(J)prepare and submit
				to the Secretary an application in accordance with paragraph (3);
								(K)agree to provide
				matching funds in accordance with paragraph (5); and
								(L)reduce barriers to
				the implementation of health information technology by providers.
								(3)Application
								(A)In
				generalTo be eligible to receive a grant under paragraph (1), an
				entity shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
								(B)Required
				informationAt a minimum, an application submitted under this
				paragraph shall include—
									(i)clearly identified
				short-term and long-term objectives of the regional or local health information
				plan;
									(ii)a technology plan
				that complies with the standards, implementation specifications, and
				certification criteria adopted under section 3003(c)(6) and that includes a
				descriptive and reasoned estimate of costs of the hardware, software, training,
				and consulting services necessary to implement the regional or local health
				information plan;
									(iii)a strategy that
				includes initiatives to improve health care quality and efficiency, including
				the use and reporting of health care quality measures adopted under section
				3010;
									(iv)a plan that
				describes provisions to encourage the implementation of the electronic exchange
				of health information by all health care providers participating in the health
				information plan;
									(v)a plan to ensure
				the privacy and security of individually identifiable health information that
				is consistent with Federal and State law;
									(vi)a governance plan
				that defines the manner in which the stakeholders shall jointly make policy and
				operational decisions on an ongoing basis;
									(vii)a financial or
				business plan that describes—
										(I)the sustainability
				of the plan;
										(II)the financial
				costs and benefits of the plan; and
										(III)the entities to
				which such costs and benefits will accrue;
										(viii)a description
				of whether the State in which the entity resides has received a grant under
				section 319D, alone or as a part of a consortium, and if the State has received
				such a grant, how the entity will coordinate the activities funded under such
				section 319D with the system under this section; and
									(ix)in the case of an
				applicant entity that is unable to demonstrate the participation of all
				stakeholders pursuant to paragraph (2)(C), the justification from the entity
				for any such nonparticipation.
									(4)Use of
				fundsAmounts received under a grant under paragraph (1) shall be
				used to establish and implement a regional or local health information plan in
				accordance with this subsection.
							(5)Matching
				requirement
								(A)In
				generalThe Secretary may not make a grant under this subsection
				to an entity unless the entity agrees that, with respect to the costs to be
				incurred by the entity in carrying out the infrastructure program for which the
				grant was awarded, the entity will make available (directly or through
				donations from public or private entities) non-Federal contributions toward
				such costs in an amount equal to not less than 50 percent of such costs ($1 for
				each $2 of Federal funds provided under the grant).
								(B)Determination of
				amount contributedNon-Federal contributions required under
				subparagraph (A) may be in cash or in kind, fairly evaluated, including
				equipment, technology, or services. Amounts provided by the Federal Government,
				or services assisted or subsidized to any significant extent by the Federal
				Government, may not be included in determining the amount of such non-Federal
				contributions.
								(d)ReportsNot
				later than 1 year after the date on which the first grant is awarded under this
				section, and annually thereafter during the grant period, an entity that
				receives a grant under this section shall submit to the Secretary a report on
				the activities carried out under the grant involved. Each such report shall
				include—
							(1)a description of
				the financial costs and benefits of the project involved and of the entities to
				which such costs and benefits accrue;
							(2)an analysis of the
				impact of the project on health care quality and safety;
							(3)a description of
				any reduction in duplicative or unnecessary care as a result of the project
				involved; and
							(4)other information
				as required by the Secretary.
							(e)Authorization of
				appropriations
							(1)In
				generalFor the purpose of carrying out this section, there is
				authorized to be appropriated $139,000,000 for fiscal year 2008 and
				$139,000,000 for fiscal year 2009.
							(2)AvailabilityAmounts
				appropriated under paragraph (1) shall remain available through fiscal year
				2012.
							3009.Demonstration
				program to integrate information technology into clinical education
						(a)In
				generalThe Secretary may award grants to eligible entities or
				consortia under this section to carry out demonstration projects to develop
				academic curricula integrating qualified health information technology systems
				in the clinical education of health professionals or analyze clinical data sets
				to discover quality measures. Such awards shall be made on a competitive basis
				and pursuant to peer review.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity or consortium
				shall—
							(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
							(2)be or
				include—
								(A)a health
				professions school;
								(B)a school of
				nursing; or
								(C)an institution
				with a graduate medical education program;
								(3)provide for the
				collection of data regarding the effectiveness of the demonstration project to
				be funded under the grant in improving the safety of patients and the
				efficiency of health care delivery; and
							(4)provide matching
				funds in accordance with subsection (d).
							(c)Use of
				funds
							(1)In
				generalWith respect to a grant under subsection (a), an eligible
				entity or consortium shall use amounts received under the grant in
				collaboration with 2 or more disciplines.
							(2)LimitationAn
				eligible entity or consortium shall not award a grant under subsection (a) to
				purchase hardware, software, or services.
							(d)Matching
				funds
							(1)In
				generalThe Secretary may award a grant to an entity under or
				consortium this section only if the entity of consortium agrees to make
				available non-Federal contributions toward the costs of the program to be
				funded under the grant in an amount that is not less than $1 for each $2 of
				Federal funds provided under the grant.
							(2)Determination of
				amount contributedNon-Federal contributions under paragraph (1)
				may be in cash or in kind, fairly evaluated, including equipment or services.
				Amounts provided by the Federal Government, or services assisted or subsidized
				to any significant extent by the Federal Government, may not be included in
				determining the amount of such contributions.
							(e)EvaluationThe
				Secretary shall take such action as may be necessary to evaluate the projects
				funded under this section and publish, make available, and disseminate the
				results of such evaluations on as wide a basis as is practicable.
						(f)ReportsNot
				later than 1 year after the date of enactment of this title, and annually
				thereafter, the Secretary shall submit to the Committee on Health, Education,
				Labor, and Pensions and the Committee on Finance of the Senate, and the
				Committee on Energy and Commerce and the Committee on Ways and Means of the
				House of Representatives a report that—
							(1)describes the
				specific projects established under this section; and
							(2)contains
				recommendations for Congress based on the evaluation conducted under subsection
				(e).
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 and 2009.
						(h)SunsetThis
				provisions of this section shall not apply after September 30,
				2012.
						.
			IIIImproving the
			 quality of health care
			301.Consensus
			 process for the adoption of quality measures for use in the nationwide
			 interoperable health information technology infrastructureTitle XXX of the Public Health Service Act,
			 as amended by section 201, is further amended by adding at the end the
			 following:
				
					3010.Fostering
				development and use of health care quality measures
						(a)In
				generalThe Secretary shall provide for the development and use
				of health care quality measures (referred to in this title as quality
				measures) for the purpose of measuring the quality and efficiency of
				health care that patients receive.
						(b)Designation of,
				and arrangement with, organization
							(1)In
				generalNot later than 90 days after the date of enactment of
				this title, the Secretary shall designate, and have in effect an arrangement
				with, a single organization that meets the requirements of subsection (c) under
				which such organization shall promote the development of quality measures and
				provide the Secretary with advice and recommendations on the key elements and
				priorities of a national system for healthcare performance measurement.
							(2)ResponsibilitiesThe
				responsibilities to be performed by the organization designated under paragraph
				(1) (in this title referred to as the designated organization)
				shall include—
								(A)establishing and
				managing an integrated national strategy and process for setting priorities and
				goals in establishing quality measures;
								(B)coordinating and
				harmonizing the development and testing of such measures;
								(C)establishing
				standards for the development and testing of such measures;
								(D)endorsing national
				consensus quality measures;
								(E)recommending, in
				collaboration with multi-stakeholder groups, quality measures to the Secretary
				for adoption and use;
								(F)promoting the
				development and use of electronic health records that contain the functionality
				for automated collection, aggregation, and transmission of performance
				measurement information; and
								(G)providing
				recommendations and advice to the Partnership regarding the integration of
				quality measures into the certification process outlined under section 3003 and
				the Community regarding national policies outlined under section 3004.
								(c)Requirements
				describedThe requirements described in this subsection are the
				following:
							(1)Private
				entityThe organization shall be a private nonprofit entity that
				is governed by a board of directors and an individual who is designated as
				president and chief executive officer.
							(2)Board
				membershipThe members of the board of directors of the entity
				shall include representatives of—
								(A)health care
				providers or groups representing providers;
								(B)health plans or
				groups representing health plans;
								(C)patients or
				consumers enrolled in such plans or groups representing individuals enrolled in
				such plans;
								(D)health care
				purchasers and employers or groups representing purchasers or employers;
				and
								(E)organizations that
				develop health information technology standards and new health information
				technology.
								(3)Other membership
				requirementsThe membership of the board of directors of the
				entity shall be representative of individuals with experience with—
								(A)urban health care
				issues;
								(B)safety net health
				care issues;
								(C)rural or frontier
				health care issues;
								(D)quality and safety
				issues;
								(E)State or local
				health programs;
								(F)individuals or
				entities skilled in the conduct and interpretation of biomedical, health
				services, and health economics research and with expertise in outcomes and
				effectiveness research and technology assessment; and
								(G)individuals or
				entities involved in the development and establishment of standards and
				certification for health information technology systems and clinical
				data.
								(4)Open and
				transparentWith respect to matters related to the arrangement
				with the Secretary under subsection (a)(1), the organization shall conduct its
				business in an open and transparent manner, and provide the opportunity for
				public comment and ensure a balance among disparate stakeholders, so that no
				member organization unduly influences the work of the organization.
							(5)Voluntary
				consensus standards setting organizationsThe organization shall
				operate as a voluntary consensus standards setting organization as defined for
				purposes of section 12(d) of the National Technology Transfer and Advancement
				Act of 1995 (Public Law 104–113) and Office of Management and Budget Revised
				Circular A–119 (published in the Federal Register on February 10, 1998).
							(6)ParticipationIf
				the organization requires a fee for membership, the organization shall ensure
				that such fee is not a substantial barrier to participation in the entity’s
				activities related to the arrangement with the Secretary.
							(d)Requirements for
				measuresThe quality measures developed under this title shall
				comply with the following:
							(1)MeasuresThe
				designated organization, in promoting the development of quality measures under
				this title, shall ensure that such measures—
								(A)are
				evidence-based, reliable, and valid;
								(B)include—
									(i)measures of
				clinical processes and outcomes, patient experience, efficiency, and equity;
				and
									(ii)measures to
				assess effectiveness, timeliness, patient self-management, patient
				centeredness, and safety; and
									(C)include measures
				of underuse and overuse.
								(2)PrioritiesIn
				carrying out its responsibilities under this section, the designated
				organization shall ensure that priority is given to—
								(A)measures with the
				greatest potential impact for improving the performance and efficiency of
				care;
								(B)measures that may
				be rapidly implemented by group health plans, health insurance issuers,
				physicians, hospitals, nursing homes, long-term care providers, and other
				providers;
								(C)measures which may
				inform health care decisions made by consumers and patients;
								(D)measures that
				apply to multiple services furnished by different providers during an episode
				of care;
								(E)measures that can
				be integrated into certification process described in section 3003; and
								(F)measures that may
				be integrated into the decision support function of qualified health
				information technology as defined by this title.
								(3)Risk
				adjustmentThe designated organization, in consultation with
				performance measure developers and other stakeholders, shall establish
				procedures to ensure that quality measures take into account differences in
				patient health status, patient characteristics, and geographic location, as
				appropriate.
							(4)MaintenanceThe
				designated organization, in consultation with owners and developers of quality
				measures, shall require the owners or developers of quality measures to update
				and enhance such measures, including the development of more accurate and
				precise specifications, and retire existing outdated measures. Such updating
				shall occur not more often than once during each 12-month period, except in the
				case of emergency circumstances requiring a more immediate update to a
				measure.
							(e)Grants for
				performance measure developmentThe Secretary, acting through the Agency
				for Healthcare Research and Quality, may award grants, in amounts not to exceed
				$50,000 each, to organizations to support the development and testing of
				quality measures that meet the standards established by the designated
				organization.
						3011.Adoption and
				use of quality measures; reporting
						(a)In
				generalFor purposes of carrying out activities authorized or
				required by this title to ensure the use of quality measures and to foster
				uniformity between health care quality measures utilized by private entities,
				the Secretary shall—
							(1)select quality
				measures for adoption and use, from quality measures recommended by
				multi-stakeholder groups and endorsed by the designated organization;
				and
							(2)ensure that
				standards adopted under section 3005 integrate the quality measures endorsed,
				adopted, and utilized under this section.
							(b)Relationship
				with programs under the Social Security ActThe Secretary shall
				ensure that the quality measures adopted under this section—
							(1)complement quality
				measures developed by the Secretary under programs administered by the
				Secretary under the Social Security Act, including programs under titles XVIII,
				XIX, and XXI of such Act; and
							(2)do not conflict
				with the needs and priorities of the programs under titles XVIII, XIX, and XXI
				of such Act, as set forth by the Administrator of the Centers for Medicare
				& Medicaid Services.
							(c)ReportingThe
				Secretary shall implement procedures, consistent with generally accepted
				standards, to enable the Department of Health and Human Services to accept the
				electronic submission of data for purposes of performance measurement,
				including at the provider level, using the quality measures developed,
				endorsed, and adopted pursuant to this title.
						(d)Dissemination of
				informationIn order to make
				comparative performance information available to health care consumers, health
				professionals, public health officials, oversight organizations, researchers,
				and other appropriate individuals and entities, after consultation with
				multi-stakeholder groups, the Secretary shall promulgate regulations to provide
				for the dissemination, aggregation, and analysis of quality measures collected
				pursuant to this
				title.
						.
			IVPrivacy and
			 security
			401.Privacy and
			 securityTitle XXX of the
			 Public Health Service Act, as amended by section 301, is further amended by
			 adding at the end the following:
				
					3013.Ensuring
				privacy and security
						(a)Privacy
				protections apply to health information electronic databasesAn
				operator of a health information electronic database shall be deemed to be a
				covered entity for purposes of sections 1171 through 1179 of the
				Social Security Act and the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d-2
				note) (referred to in this section as the HIPAA privacy
				regulations.
						(b)Health
				information electronic database definedIn this section, the term
				operator of a health information electronic database means an
				entity that—
							(1)is constituted,
				organized, or chartered for the primary purpose of maintaining or transmitting
				protected health information in a designated record set or sets;
							(2)receives valuable
				consideration for maintaining or transmitting protected health information in a
				designated record set or sets; and
							(3)is not a health
				plan, healthcare clearinghouse, or healthcare provider who transmits any health
				information in electronic form in connection with a transaction referred to in
				section 1173(a)(1) of the Social Security Act.
							(c)Right of
				individuals To inspect their medical records maintained in electronic
				formatTo the extent provided for under the HIPAA privacy
				regulations with respect to protected health information, an individual shall
				have a right of access to inspect and obtain a copy of protected health
				information about the individual stored in electronic format.
						(d)Rights of
				individuals who are victims of medical fraudTo the extent
				provided for under the HIPAA privacy regulations and under the conditions
				specified in such regulations, with respect to protected health information, an
				individual who is a victim of medical fraud or who believes that there is an
				error in their protected health information stored in an electronic format
				shall have the right—
							(1)to have access to
				inspect and obtain a copy of protected health information about the individual,
				including the information fraudulently entered, in a designated record set;
				and
							(2)to have a covered
				entity amend protected health information or a record about the individual,
				including information fraudulently entered, in a designated electronic record
				set for as long as the protected health information is maintained in the
				designated electronic record set to ensure that fraudulent and inaccurate
				health information is not shared or re-reported.
							(e)Rule of
				constructionNothing in this section shall be construed to
				supercede or otherwise limit the provisions of any contract that provides for
				the application of privacy protections that are greater than the privacy
				protections provided for under the regulations promulgated under section 264 of
				the Health Insurance Portability and Accountability Act of
				1996.
						.
			VMiscellaneous
			 provisions
			501.GAO
			 studyNot later than 12 months
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to Congress a report on the circumstances in which it is
			 necessary and workable to require health plans (as defined in section 1171 of
			 the Social Security Act (42 U.S.C. 1320d)), health care clearinghouses (as
			 defined in such section 1171), and health care providers (as defined in such
			 section 1171) who transmit health information in electronic form, to notify
			 individuals if their individually identifiable health information (as defined
			 in such section 1171) is wrongfully disclosed.
			502.Health
			 information technology resource centerSection 914 of the Public Health Service Act
			 (42 U.S.C. 299b–3) is amended by adding at the end the following:
				
					(d)Health
				Information Technology Resource Center
						(1)In
				generalThe Secretary, acting through the Director, shall develop
				a Health Information Technology Resource Center (referred to in this subsection
				as the Center) to provide technical assistance and develop best
				practices to support and accelerate efforts to adopt, implement, and
				effectively use interoperable health information technology in compliance with
				sections 3003 and 3010.
						(2)PurposesThe
				purposes of the Center are to—
							(A)provide a forum
				for the exchange of knowledge and experience;
							(B)accelerate the
				transfer of lessons learned from existing public and private sector
				initiatives, including those currently receiving Federal financial
				support;
							(C)assemble, analyze,
				and widely disseminate evidence and experience related to the adoption,
				implementation, and effective use of interoperable health information
				technology;
							(D)provide for the
				establishment of regional and local health information networks to facilitate
				the development of interoperability across health care settings and improve the
				quality of health care;
							(E)provide for the
				development of solutions to barriers to the exchange of electronic health
				information; and
							(F)conduct other
				activities identified by the States, local, or regional health information
				networks, or health care stakeholders as a focus for developing and sharing
				best practices.
							(3)Support for
				activitiesTo provide support for the activities of the Center,
				the Director shall modify the requirements, if necessary, that apply to the
				National Resource Center for Health Information Technology to provide the
				necessary infrastructure to support the duties and activities of the Center and
				facilitate information exchange across the public and private sectors.
						(4)Rule of
				constructionNothing in this subsection shall be construed to
				require the duplication of Federal efforts with respect to the establishment of
				the Center, regardless of whether such efforts were carried out prior to or
				after the enactment of this subsection.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary for each of fiscal years 2008 and 2009 to carry out this
				section.
					.
			503.Facilitating
			 the provision of telehealth services across State linesSection 330L of the Public Health Service
			 Act (42 U.S.C. 254c–18) is amended to read as follows:
				
					330L.Telemedicine;
				incentive grants regarding coordination among States
						(a)Facilitating the
				provision of telehealth services across State linesThe Secretary
				may make grants to States that have adopted regional State reciprocity
				agreements for practitioner licensure, in order to expedite the provision of
				telehealth services across State lines.
						(b)Authorization of
				appropriationsFor the purpose of carrying out subsection (a),
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2008 and
				2009.
						.
			
	
		1.Short titleThis Act may be cited as the
			 Wired for Health Care Quality
			 Act.
		IImproving the
			 interoperability of health information technology
			101.Improving health care
			 quality, safety, and efficiency.The Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
				
					XXXHealth information
				technology and quality
						3001.Definitions;
				reference
							(a)In
				generalIn this title:
								(1)CommunityThe term Community means the
				American Health Information Community established under section 3004.
								(2)Health care
				providerThe term health care provider means a
				hospital, skilled nursing facility, home health entity, health care clinic,
				federally qualified health center, group practice (as defined in section
				1877(h)(4) of the Social Security Act), a pharmacist, a pharmacy, a laboratory,
				a physician (as defined in section 1861(r) of the Social Security Act), a
				practitioner (as defined in section 1842(b)(18)(CC) of the Social Security
				Act), a health facility operated by or pursuant to a contract with the Indian
				Health Service, a rural health clinic, and any other category of facility or
				clinician determined appropriate by the Secretary.
								(3)Health
				informationThe term health information has the
				meaning given such term in section 1171(4) of the Social Security Act.
								(4)Health insurance
				plan
									(A)In
				generalThe term health insurance plan means—
										(i)a health insurance issuer
				(as defined in section 2791(b)(2));
										(ii)a group health plan (as
				defined in section 2791(a)(1)); and
										(iii)a health maintenance
				organization (as defined in section 2791(b)(3)); or
										(iv)a safety net health
				plan.
										(B)Safety net health
				planThe term safety net health plan means a managed
				care organization, as defined in section 1932(a)(1)(B)(i) of the Social
				Security Act—
										(i)that is exempt from or
				not subject to Federal income tax, or that is owned by an entity or entities
				exempt from or not subject to Federal income tax; and
										(ii)for which not less than
				75 percent of the enrolled population receives benefits under a Federal health
				care program (as defined in section 1128B(f)(1) of the Social Security Act) or
				a health care plan or program which is funded, in whole or in part, by a State
				(other than a program for government employees).
										(C)ReferencesAll
				references in this title to health plan shall be deemed to be
				references to health insurance plan.
									(5)Individually
				identifiable health informationThe term individually
				identifiable health information has the meaning given such term in
				section 1171 of the Social Security Act.
								(6)LaboratoryThe
				term laboratory has the meaning given such term in section
				353.
								(7)National
				CoordinatorThe term National Coordinator means the
				National Coordinator of Health Information Technology appointed pursuant to
				section 3002.
								(8)PartnershipThe
				term Partnership means the Partnership for Health Care Improvement
				established under section 3003.
								(9)Qualified health
				information technologyThe term qualified health
				information technology means a computerized system (including hardware
				and software) that—
									(A)protects the privacy and
				security of health information;
									(B)maintains and provides
				permitted access to health information in an electronic format;
									(C)with respect to
				individually identifiable health information maintained in a designated record
				set, preserves an audit trail of each individual that has gained access to such
				record set;
									(D)incorporates decision
				support to reduce medical errors and enhance health care quality;
									(E)complies with the
				standards adopted by the Federal Government under section 3003;
									(F)has the ability to
				transmit and exchange information to other health information technology
				systems and, to the extent feasible, public health information technology
				systems; and
									(G)allows for the reporting
				of quality measures adopted under section 3010.
									(10)StateThe
				term State means each of the several States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
								(b)References to Social
				Security ActAny reference in this section to the Social Security
				Act shall be deemed to be a reference to such Act as in effect on the date of
				enactment of this title.
							3002.Office of the
				National Coordinator for Health Information Technology
							(a)EstablishmentThere
				is established within the office of the Secretary, the Office of the National
				Coordinator of Health Information Technology. The National Coordinator shall be
				appointed by the Secretary in consultation with the President, and shall report
				directly to the Secretary.
							(b)PurposeThe
				Office of the National Coordinator shall be responsible for—
								(1)ensuring that key health
				information technology initiatives are coordinated across programs of the
				Department of Health and Human Services;
								(2)ensuring that health
				information technology policies and programs of the Department of Health and
				Human Services are coordinated with such policies and programs of other
				relevant Federal agencies (including Federal commissions and advisory
				committees) with a goal of avoiding duplication of efforts and of helping to
				ensure that each agency undertakes activities primarily within the areas of its
				greatest expertise and technical capability;
								(3)reviewing Federal health
				information technology investments to ensure that Federal health information
				technology programs are meeting the objectives of the strategic plan published
				by the Office of the National Coordinator of Health Information Technology to
				establish a nationwide interoperable health information technology
				infrastructure;
								(4)providing comments and
				advice regarding specific Federal health information technology programs, at
				the request of Office of Management and Budget; and
								(5)enhancing the use of
				health information technology to improve the quality of health care in the
				prevention and management of chronic disease and to address population
				health.
								(c)Role with Community and
				the partnershipThe Office of the National Coordinator
				shall—
								(1)serve as an ex officio
				member of the Community, and act as a liaison between the Federal Government
				and the Community;
								(2)serve as an ex officio
				member of the Partnership and act as a liaison between the Federal Government
				and the Partnership; and
								(3)serve as a liaison
				between the Partnership and the Community.
								(d)Reports and
				websiteThe Office of the National Coordinator shall—
								(1)develop and publish a
				strategic plan for implementing a nationwide interoperable health information
				technology infrastructure;
								(2)maintain and frequently
				update an Internet website that—
									(A)publishes the schedule
				for the assessment of standards for significant use cases;
									(B)publishes the
				recommendations of the Community;
									(C)publishes the
				recommendations of the Partnership;
									(D)publishes quality
				measures;
									(E)identifies sources of
				funds that will be made available to facilitate the purchase of, or enhance the
				utilization of, health information technology systems, either through grants or
				technical assistance; and
									(F)publishes a plan for a
				transition of any functions of the Office of the National Coordinator that
				should be continued after September 30, 2014;
									(3)prepare a report on the
				lessons learned from major public and private health care systems that have
				implemented health information technology systems, including an explanation of
				whether the systems and practices developed by such systems may be applicable
				to and usable in whole or in part by other health care providers; and
								(4)assess the impact of
				health information technology in communities with health disparities and
				identify practices to increase the adoption of such technology by health care
				providers in such communities.
								(e)Rule of
				constructionNothing in this section shall be construed as
				requiring the duplication of Federal efforts with respect to the establishment
				of the Office of the National Coordinator for Health Information Technology,
				regardless of whether such efforts are carried out before or after the date of
				the enactment of this title.
							(f)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2008 and 2009.
							(g)SunsetThe
				provisions of this section shall not apply after September 30, 2014.
							3003.Partnership for
				health care improvement-standards and technology
							(a)Establishment
								(1)In
				generalThere is established a public-private Partnership for
				Health Care Improvement to—
									(A)provide advice to the
				Secretary and the Nation and recommend specific actions to achieve a nationwide
				interoperable health information technology infrastructure;
									(B)make recommendations
				concerning standards, implementation specifications, and certification criteria
				for the electronic exchange of health information (including for the reporting
				of quality data under section 3010) for adoption by the Federal Government and
				voluntary adoption by private entities;
									(C)serve as a forum for the
				participation of a broad range of stakeholders with specific technical
				expertise in the development of standards, implementation specifications, and
				certification criteria to provide input on the effective implementation of
				health information technology systems; and
									(D)develop and maintain an
				Internet website that—
										(i)publishes established
				governance rules (including a subsequent appointment process);
										(ii)publishes a business
				plan;
										(iii)publishes meeting
				notices at least 14 days prior to each meeting;
										(iv)publishes meeting
				agendas at least 7 days prior to each meeting; and
										(v)publishes meeting
				materials at least 3 days prior to each meeting.
										(2)LimitationThe
				Partnership shall not meet or take any action until an advisory committee
				charter has been filed with the Secretary and with the appropriate committees
				of the Senate and House of Representatives for the Community described in
				section 3004.
								(b)Membership
								(1)Appointments
									(A)In
				generalThe Partnership shall be composed of members to be
				appointed as follows:
										(i)2 members shall be
				appointed by the Secretary.
										(ii)1 member shall be
				appointed by the majority leader of the Senate.
										(iii)1 member shall be
				appointed by the minority leader of the Senate.
										(iv)1 member shall be
				appointed by the Speaker of the House of Representatives.
										(v)1 member shall be
				appointed by the minority leader of the House of Representatives.
										(vi)Seven members shall be
				appointed by the Comptroller General of whom—
											(I)one member shall be a
				representative of consumer or patient organizations;
											(II)one member shall be a
				representative of organizations with expertise in privacy;
											(III)one member shall be a
				representative of organizations with expertise in security;
											(IV)one member shall be a
				representative of health care providers;
											(V)one member shall be a
				representative of health plans or other third party payers;
											(VI)one member shall be a
				representative of information technology vendors; and
											(VII)one member shall be a
				representative of purchasers or employers.
											(B)National
				CoordinatorThe National Coordinator shall be a member of the
				Partnership and act as a liaison among the Partnership, the community, and the
				Federal Government.
									(2)Chairperson and vice
				chairpersonThe Partnership shall designate one member to serve
				as the chairperson and one member to serve as the vice chairperson of the
				Partnership.
								(3)ParticipationIn
				appointing members under paragraph (1)(A), and in developing the procedures for
				conducting the activities of the Partnership, the Partnership shall ensure a
				balance among various sectors of the health care system so that no single
				sector unduly influences the recommendations of the Partnership.
								(4)TermsMembers
				appointed under paragraph (1)(A) shall serve for 3 year terms, except that any
				member appointed to fill a vacancy for an unexpired term shall be appointed for
				the remainder of such term. A member may serve for not to exceed 180 days after
				the expiration of such member's term or until a successor has been
				appointed.
								(5)Outside
				involvementThe Partnership shall ensure an adequate opportunity
				for the participation of outside advisors, including individuals with expertise
				in—
									(A)health information
				privacy;
									(B)health information
				security;
									(C)health care quality and
				patient safety, including individuals with expertise in utilizing health
				information technology to improve health care quality and patient
				safety;
									(D)medical and clinical
				research data exchange; and
									(E)developing health
				information technology standards and new health information technology.
									(6)QuorumTwo-thirds
				of the members of the Partnership shall constitute a quorum for the purpose of
				conducting votes.
								(c)Standards and
				implementation specifications
								(1)ScheduleNot
				later than 90 days after the date of enactment of this title, the Partnership
				shall develop a schedule for the assessment of standards and implementation
				specifications under this section. The Partnership shall update such schedule
				annually. The Secretary shall publish such schedule in the Federal Register and
				on the Internet website of the Department of Health and Human Services.
								(2)First year
				recommendationsConsistent with the schedule published under
				paragraph (1) and not later than 1 year after date of enactment of this title,
				the Partnership shall recommend, and the Secretary shall review, such standards
				and implementation specifications.
								(3)Ongoing
				recommendationsThe Partnership shall review and modify, as
				appropriate but at least annually, adopted standards and implementation
				specifications and continue to recommend additional standards and
				implementation specifications, consistent with the schedule published pursuant
				to paragraph (1). The Secretary shall review such modifications and
				recommendations.
								(4)Recognition of private
				entitiesThe Partnership, in consultation with the Secretary, may
				recognize a private entity or entities for the purpose of developing and
				updating standards and implementation specifications to achieve uniform and
				consistent implementation of the standards adopted by the President under this
				title. Such entity or entities shall make recommendations to the Partnership
				consistent with this section.
								(5)PublicationAll
				recommendations made by the Partnership pursuant to this section shall be
				published in the Federal Register and on the Internet website of the Office of
				the National Coordinator.
								(6)Pilot
				testingThe Secretary may conduct, or recognize a private entity
				or entities to conduct, a pilot project to test the standards and
				implementation specifications developed under this section in order to provide
				for the efficient implementation of the standards and implementation
				specifications described in this subsection prior to issuing such
				recommendations.
								(7)Public
				inputThe Partnership shall conduct open public meetings and
				develop a process to allow for public comment on the schedule and
				recommendations described in this section. Such process shall ensure that such
				comments will be submitted within 30 days of the publication of a
				recommendation under this section.
								(8)Federal
				actionNot later than 90 days after the issuance of a
				recommendation from the Partnership under this subsection, the Secretary, the
				Secretary of Veterans Affairs, and the Secretary of Defense, in collaboration
				with representatives of other relevant Federal agencies as determined
				appropriate by the President, shall jointly review such recommendation. If
				appropriate, the President shall provide for the adoption by the Federal
				Government of any standard or implementation specification contained in such
				recommendation. Such determination shall be published in the Federal Register
				and on the Internet website of the Office of the National Coordinator within 30
				days after such determination is made.
								(9)ConsistencyThe
				standards and implementation specifications described in this subsection shall
				be consistent with the standards for information transactions and data elements
				developed pursuant to the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996.
								(d)Certification
								(1)Developing
				criteriaThe Partnership, in consultation with the Secretary, may
				recognize a private entity or entities for the purpose of developing and
				recommending to the Partnership criteria to certify that appropriate categories
				of health information technology products that claim to be in compliance with
				applicable standards and implementation specifications adopted under this title
				have established such compliance.
								(2)Adoption of
				criteriaThe Secretary, based upon the recommendations of the
				Partnership, shall review, and if appropriate, adopt such criteria.
								(3)Conducting
				certificationThe Secretary may recognize a private entity or
				entities to conduct the certifications described under paragraph (1) using the
				criteria adopted by the Secretary under this subsection.
								(e)Rule of
				constructionNothing in this section shall be construed as
				disrupting existing activities described in subsection (c) or (d).
							(f)Requirement to consider
				recommendationsIn carrying out the activities described in
				subsections (c) and (d), the Partnership shall adopt and integrate the
				recommendations of the Community that are adopted by the Secretary.
							(g)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section, $2,000,000 for each of the fiscal years 2008 and 2009.
							3004.American Health
				Information Community—policies
							(a)EstablishmentThere
				is established a committee to be known as the American Health Information
				Community. The Community shall—
								(1)provide advice to the
				Secretary and the heads of any relevant Federal agencies concerning the policy
				considerations related to health information technology;
								(2)not later than 1 year
				after the date of enactment of this title, and annually thereafter, make
				recommendations concerning a policy framework for the development and adoption
				of a nationwide interoperable health information technology
				infrastructure;
								(3)not later than 1 year
				after the date of enactment of this title, and annually thereafter, make
				recommendation concerning national policies for adoption by the Federal
				Government, and voluntary adoption by private entities, to support the
				widespread adoption of health information technology, including—
									(A)the protection of
				individually identifiable health information, including policies concerning the
				individual's ability to control the acquisition, uses, and disclosures of
				individually identifiable health information;
									(B)methods to protect
				individually identifiable health information from improper use and disclosures
				and methods to notify patients if their individually identifiable health
				information is wrongfully disclosed;
									(C)methods to facilitate
				secure access to such individual's individually identifiable health
				information;
									(D)the appropriate uses of a
				nationwide health information network including—
										(i)the collection of quality
				data and public reporting;
										(ii)biosurveillance and
				public health;
										(iii)medical and clinical
				research; and
										(iv)drug safety;
										(E)fostering the public
				understanding of health information technology;
									(F)strategies to enhance the
				use of health information technology in preventing and managing chronic
				disease;
									(G)policies to incorporate
				the input of employees of health care providers in the design and
				implementation of health information technology systems; and
									(H)other policies determined
				to be necessary by the Community; and
									(4)serve as a forum for the
				participation of a broad range of stakeholders to provide input on improving
				the effective implementation of health information technology systems.
								(b)PublicationAll
				recommendations made by the Community pursuant to this section shall be
				published in the Federal Register and on the Internet website of the National
				Coordinator. The Secretary shall review all recommendations and determine which
				recommendations shall be endorsed by the Federal Government and such
				determination shall be published on the Internet website of the Office of the
				National Coordinator within 30 days after the date on which such endorsement is
				made.
							(c)Membership
								(1)In
				generalThe Community shall be composed of members to be
				appointed as follows:
									(A)3 members shall be
				appointed by the Secretary, 1 of whom shall be a representative from the
				Department of Health and Human Services.
									(B)1 member shall be
				appointed by the Secretary of Veterans Affairs who shall represent the
				Department of Veterans Affairs.
									(C)1 member shall be
				appointed by the Secretary of Defense who shall represent the Department of
				Defense.
									(D)1 member shall be
				appointed by the majority leader of the Senate.
									(E)1 member shall be
				appointed by the minority leader of the Senate.
									(F)1 member shall be
				appointed by the Speaker of the House of Representatives.
									(G)1 member shall be
				appointed by the minority leader of the House of Representatives.
									(H)Nine members shall be
				appointed by the Comptroller General of whom—
										(i)one member shall be
				advocates for patients or consumers;
										(ii)one member shall
				represent health care providers;
										(iii)one member shall be
				from a labor organization representing health care workers;
										(iv)one member shall have
				expertise in privacy and security;
										(v)one member shall have
				expertise in improving the health of vulnerable populations;
										(vi)one member shall
				represent health plans or other third party payers;
										(vii)one member shall
				represent information technology vendors;
										(viii)one member shall
				represent purchasers or employers; and
										(ix)one member shall have
				expertise in health care quality measurement and reporting.
										(2)Chairperson and vice
				chairpersonThe Community shall designate one member to serve as
				the chairperson and one member to serve as the vice chairperson of the
				Community.
								(3)National
				CoordinatorThe National Coordinator shall be a member of the
				Community and act as a liaison among the Community, the partnership, and the
				Federal Government.
								(4)ParticipationThe
				members of the Community appointed under paragraph (1) shall represent a
				balance among various sectors of the health care system so that no single
				sector unduly influences the recommendations of the Community.
								(5)Terms
									(A)In
				generalThe terms of members of the Community shall be for 3
				years except that the Comptroller General shall designate staggered terms for
				the members first appointed.
									(B)VacanciesAny
				member appointed to fill a vacancy in the membership of the Community that
				occurs prior to the expiration of the term for which the member’s predecessor
				was appointed shall be appointed only for the remainder of that term. A member
				may serve after the expiration of that member’s term until a successor has been
				appointed. A vacancy in the Community shall be filled in the manner in which
				the original appointment was made.
									(6)Outside
				involvementThe Community shall ensure an adequate opportunity
				for the participation of outside advisors, including individuals with expertise
				in—
									(A)health information
				privacy and security;
									(B)improving the health of
				vulnerable populations;
									(C)health care quality and
				patient safety, including individuals with expertise in measurement and the use
				of health information technology to capture data to improve health care quality
				and patient safety;
									(D)ethics;
									(E)medical and clinical
				research data exchange; and
									(F)developing health
				information technology standards and new health information technology.
									(7)QuorumTen
				members of the Community shall constitute a quorum for purposes of voting, but
				a lesser number of members may meet and hold hearings.
								(d)Federal
				agencies
								(1)Staff of other Federal
				agenciesUpon the request of the Community, the head of any
				Federal agency may detail, without reimbursement, any of the personnel of such
				agency to the Community to assist in carrying out the duties of the Community.
				Any such detail shall not interrupt or otherwise affect the civil service
				status or privileges of the Federal employee involved.
								(2)Technical
				assistanceUpon the request of the Community, the head of a
				Federal agency shall provide such technical assistance to the Community as the
				Community determines to be necessary to carry out its duties.
								(3)Other
				resourcesThe Community shall have reasonable access to
				materials, resources, statistical data, and other information from the Library
				of Congress and agencies and elected representatives of the executive and
				legislative branches of the Federal Government. The chairperson or vice
				chairperson of the Community shall make requests for such access in writing
				when necessary.
								(e)Application of
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				apply to the Community, except that the term provided for under section
				14(a)(2) of such Act shall be not longer than 7 years.
							(f)SunsetThe
				provisions of this section shall not apply after September 20, 2014.
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 and 2009.
							3005.Federal purchasing
				and data collection
							(a)Coordination of Federal
				spending
								(1)In
				generalNot later than 1 year after the adoption by the President
				of a recommendation under section 3003(c)(6), a Federal agency shall not expend
				Federal funds for the purchase of any new health information technology or
				health information technology system for clinical care or for the electronic
				retrieval, storage, or exchange of health information if such technology or
				system is not consistent with applicable standards adopted by the Federal
				Government under section 3003.
								(2)Rule of
				constructionNothing in paragraph (1) shall be construed to
				restrict the purchase of minor (as determined by the Secretary) hardware or
				software components in order to modify, correct a deficiency in, or extend the
				life of existing hardware or software.
								(b)Voluntary
				adoption
								(1)In
				generalAny standards and implementation specifications adopted
				by the Federal Government under section 303(c)(6) shall be voluntary with
				respect to private entities.
								(2)RequirementPrivate
				entities that enter into a contract with the Federal Government shall adopt the
				standards and implementation specifications adopted by the Federal Government
				under this section for the purpose of activities under such Federal
				contract.
								(3)Rule of
				constructionNothing in this section shall be construed to
				require that a private entity that enters into a contract with the Federal
				Government adopt the standards and implementation specifications adopted by the
				Federal Government under this section with respect to activities not related to
				the contract.
								(c)Coordination of Federal
				data collectionNot later than 3 years after the adoption by the
				Federal Government of a recommendation as provided for in section 303(c)(6),
				all Federal agencies collecting health data in an electronic format for the
				purposes of quality reporting, surveillance, epidemiology, adverse event
				reporting, research, or for other purposes determined appropriate by the
				Secretary, shall comply with the standards and implementation specifications
				adopted under such subsection.
							3006.Quality and
				efficiency reports
							(a)PurposeThe purpose of this section is to provide
				for the development of reports based on Federal health care data and private
				data that is publicly available or is provided by the entity making the request
				for the report in order to—
								(1)improve the quality and
				efficiency of health care and advance health care research;
								(2)enhance the education and
				awareness of consumers for evaluating health care services; and
								(3)provide the public with
				reports on national, regional, and provider- and supplier-specific performance,
				which may be in a provider- or supplier-identifiable format.
								(b)Procedures for the
				development of reports
								(1)In
				generalNotwithstanding section 552(b)(6) or 552a(b) of title 5,
				United States Code, not later than 12 months after the date of enactment of
				this section, the Secretary, in accordance with the purpose described in
				subsection (a), shall establish and implement procedures under which an entity
				may submit a request to a Quality Reporting Organization for the Organization
				to develop a report based on—
									(A)Federal health care data
				disclosed to the Organization under subsection (c); and
									(B)private data that is
				publicly available or is provided to the Organization by the entity making the
				request for the report.
									(2)DefinitionsIn
				this section:
									(A)Federal health care
				dataThe term ‘Federal health care data’ means —
										(i)deidentified patient
				enrollment data, reimbursement claims, and survey data maintained by the
				Secretary or entities under programs, contracts, grants, or memoranda of
				understanding administered by the Secretary; and
										(ii)where feasible, other
				deidentified patient enrollment data, reimbursement claims, and survey data
				maintained by the Federal Government or entities under contract with the
				Federal Government.
										(B)Quality Reporting
				OrganizationThe term Quality Reporting Organization
				means an entity with a contract under subsection (d).
									(c)Access to Federal
				health care data
								(1)In
				generalThe procedures established under subsection (b)(1) shall
				provide for the secure disclosure of Federal health care data to each Quality
				Reporting Organization.
								(2)Update of
				informationNot less than every 6 months, the Secretary shall
				update the information disclosed under paragraph (1) to Quality Reporting
				Organizations.
								(d)Quality Reporting
				Organizations
								(1)In general
									(A)Three
				contractsSubject to subparagraph (B), the Secretary shall enter
				into a contract with 3 private entities to serve as Quality Reporting
				Organizations under which an entity shall—
										(i)store the Federal health
				care data that is to be disclosed under subsection (c); and
										(ii)develop and release
				reports pursuant to subsection (e).
										(B)Additional
				contractsIf the Secretary determines that reports are not being
				developed and released within 6 months of the receipt of the request for the
				report, the Secretary shall enter into contracts with additional private
				entities in order to ensure that such reports are developed and released in a
				timely manner.
									(2)QualificationsThe
				Secretary shall enter into a contract with an entity under paragraph (1) only
				if the Secretary determines that the entity—
									(A)has the research
				capability to conduct and complete reports under this section;
									(B)has in place–
										(i)an information technology
				infrastructure to support the database of Federal health care data that is to
				be disclosed to the entity; and
										(ii)operational standards to
				provide security for such database;
										(C)has experience with, and
				expertise on, the development of reports on health care quality and efficiency;
				and
									(D)has a significant
				business presence in the United States.
									(3)Contract
				requirementsEach contract with an entity under paragraph (1)
				shall contain the following requirements:
									(A)Ensuring beneficiary
				privacy
										(i)HIPAAThe
				entity shall meet the requirements imposed on a covered entity for purposes of
				applying part C of title XI and all regulatory provisions promulgated
				thereunder, including regulations (relating to privacy) adopted pursuant to the
				authority of the Secretary under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
										(ii)PrivacyThe
				entity shall provide assurances that the entity will not use the Federal health
				care data disclosed under subsection (c) in a manner that violates sections 552
				or 552a of title 5, United States Code, with regard to the privacy of and
				individual's individually identifiable health information.
										(B)Proprietary
				informationThe entity shall provide assurances that the entity
				will not disclose any negotiated price concessions, such as discounts, direct
				or indirect subsidies, rebates, and direct or indirect remunerations, obtained
				by health care providers or suppliers or health care plans, or any other
				proprietary cost information.
									(C)DisclosureThe
				entity shall disclose—
										(i)any financial, reporting,
				or contractual relationship between the entity and any health care provider or
				supplier or health care plan; and
										(ii)if applicable, the fact
				that the entity is managed, controlled, or operated by any health care provider
				or supplier or health care plan.
										(D)Component of another
				organizationIf the entity is a component of another
				organization—
										(i)the entity shall maintain
				Federal health care data and reports separately from the rest of the
				organization and establish appropriate security measures to maintain the
				confidentiality and privacy of the Federal health care data and reports;
				and
										(ii)the entity shall not
				make an unauthorized disclosure to the rest of the organization of Federal
				health care data or reports in breach of such confidentiality and privacy
				requirement.
										(E)Termination or
				nonrenewalIf a contract under this section is terminated or not
				renewed, the following requirements shall apply:
										(i)Confidentiality and
				privacy protectionsThe entity shall continue to comply with the
				confidentiality and privacy requirements under this section with respect to all
				Federal health care data disclosed to the entity and each report developed by
				the entity.
										(ii)Disposition of data
				and reportsThe entity shall—
											(I)return to the Secretary
				all Federal health care data disclosed to the entity and each report developed
				by the entity; or
											(II)if returning the Federal
				health care data and reports is not practicable, destroy the reports and
				Federal health care data.
											(4)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts under
				paragraph (1).
								(5)Review of contract in
				the event of a merger or acquisitionThe Secretary shall review
				the contract with a Quality Reporting Organization under this section in the
				event of a merger or acquisition of the Organization in order to ensure that
				the requirements under this section will continue to be met.
								(e)Development and release
				of reports based on requests
								(1)Request for a
				report
									(A)Request
										(i)In
				generalThe procedures established under subsection (b)(1) shall
				include a process for an entity to submit a request to a Quality Reporting
				Organization for a report based on Federal health care data and private data
				that is publicly available or is provided by the entity making the request for
				the report. Such request shall comply with the purpose described in subsection
				(a).
										(ii)Request for specific
				methodologyThe process described in clause (i) shall permit an
				entity making a request for a report to request that a specific methodology,
				including appropriate risk adjustment, be used by the Quality Reporting
				Organization in developing the report. The Organization shall work with the
				entity making the request to finalize the methodology to be used.
										(iii)Request for a
				specific QROThe process described in clause (i) shall permit an
				entity to submit the request for a report to any Quality Reporting
				Organization.
										(B)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide that at the time a request for a report is finalized under subparagraph
				(A) by a Quality Reporting Organization, the Organization shall make available
				to the public, through the Internet website of the Department of Health and
				Human Services and other appropriate means, a brief description of both the
				requested report and the methodology to be used to develop such report.
									(2)Development and release
				of report
									(A)Development
										(i)In
				generalIf the request for a report complies with the purpose
				described in subsection (a), the Quality Reporting Organization may develop the
				report based on the request.
										(ii)RequirementA
				report developed under clause (i) shall include a detailed description of the
				standards, methodologies, and measures of quality used in developing the
				report.
										(B)Review of report by
				Secretary to ensure compliance with privacy requirementPrior to
				a Quality Reporting Organization releasing a report under subparagraph (C), the
				Secretary shall review the report to ensure that the report complies with the
				Federal regulations (concerning the privacy of individually identifiable
				beneficiary health information) promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and sections 552 or 552a of title 5, United States Code,
				with regard to the privacy of individually identifiable beneficiary health
				information. The Secretary shall act within 30 business days of receiving such
				report.
									(C)Release of
				report
										(i)Release to entity
				making requestIf the Secretary finds that the report complies
				with the provisions described in subparagraph (B), the Quality Reporting
				Organization shall release the report to the entity that made the request for
				the report.
										(ii)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide for the following:
											(I)Updated
				descriptionAt the time of the release of a report by a Quality
				Reporting Organization under clause (i), the entity shall make available to the
				public, through the Internet website of the Department of Health and Human
				Services and other appropriate means, an updated brief description of both the
				requested report and the methodology used to develop such report.
											(II)Complete
				reportNot later than 1 year after the date of the release of a
				report under clause (i), the report shall be made available to the public
				through the Internet website of the Department of Health and Human Services and
				other appropriate means.
											(f)Annual review of
				reports and termination of contracts
								(1)Annual review of
				reportsThe Comptroller General of the United States shall review
				reports released under subsection (e)(2)(C) to ensure that such reports comply
				with the purpose described in subsection (a) and annually submit a report to
				the Secretary on such review.
								(2)Termination of
				contractsThe Secretary may terminate a contract with a Quality
				Reporting Organization if the Secretary determines that there is a pattern of
				reports being released by the Organization that do not comply with the purpose
				described in subsection (a).
								(g)Fees
								(1)Fees for
				SecretaryThe Secretary shall charge a Quality Reporting
				Organization a fee for—
									(A)disclosing the data under
				subsection (c); and
									(B)conducting the review
				under subsection (e)(2)(B).
									The
				Secretary shall ensure that such fees are sufficient to cover the costs of the
				activities described in subparagraph (A) and (B).(2)Fees for QRO
									(A)In
				generalSubject to subparagraphs (A) and (B), a Quality Reporting
				Organization may charge an entity making a request for a report a reasonable
				fee for the development and release of the report.
									(B)Discount for small
				entitiesIn the case of an entity making a request for a report
				(including a not-for-profit) that has annual revenue that does not exceed
				$10,000,000, the Quality Reporting Organization shall reduce the reasonable fee
				charged to such entity under subparagraph (A) by an amount equal to 10 percent
				of such fee.
									(C)Increase for large
				entities that do not agree to release reports within 6 monthsIn
				the case of an entity making a request for a report that is not described in
				subparagraph (B) and that does not agree to the report being released to the
				public under clause (ii)(II) of subsection (e)(2)(C) within 6 months of the
				date of the release of the report to the entity under clause (i) of such
				subsection, the Quality Reporting Organization shall increase the reasonable
				fee charged to such entity under subparagraph (A) by an amount equal to 10
				percent of such fee.
									(D)Rule of
				constructionNothing in this paragraph shall be construed to
				effect the requirement that a report be released to the public under clause
				(ii)(II) of subsection (e)(2)(C)(ii)(II) by not later than 1 year after the
				date of the release of the report to the requesting entity under clause (i) of
				such subsection.
									(h)CoordinationNot
				later than 1 year after the date of enactment of this title, the Secretary
				shall submit a report (including recommendations) to the appropriate committees
				of Congress concerning the coordination of existing Federal health care quality
				initiatives.
							(i)RegulationsNot
				later than 6 months after the date of enactment of this section, the Secretary
				shall prescribe regulations to carry out this section.
							3007.Research access to
				health care data and reporting on performanceThe Secretary shall permit researchers that
				meet criteria used to evaluate the appropriateness of the release data for
				research purpose (as established by the Secretary) to—
							(1)have access to all Federal health care data
				(as defined in section 3006(b)(2)(A)); and
							(2)report on the performance
				of health care providers and suppliers, including reporting in a provider- or
				supplier-identifiable
				format.
							.
			IIFacilitating the
			 widespread adoption of interoperable health information technology
			201.Facilitating the
			 widespread adoption of interoperable health information
			 technologyTitle XXX of the
			 Public Health Service Act, as added by section 101, is amended by adding at the
			 end the following:
				
					3008.Facilitating the
				widespread adoption of interoperable health information technology
						(a)Competitive grants for
				adoption of technology
							(1)In
				generalThe Secretary may award competitive grants to eligible
				entities to facilitate the purchase and enhance the utilization of qualified
				health information technology systems to improve the quality and efficiency of
				health care.
							(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
								(A)submit to the Secretary
				an application at such time, in such manner, and containing such information as
				the Secretary may require;
								(B)submit to the Secretary a
				strategic plan for the implementation of data sharing and interoperability
				measures;
								(C)adopt the standards
				adopted by the Federal Government under section 3005;
								(D)implement the measures
				adopted under section 3010 and report to the Secretary on such measures;
								(E)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
								(F)take into account the
				input of employees and staff who are directly involved in patient care of such
				health care providers in the design, implementation, and use of qualified
				health information technology systems;
								(G)demonstrate significant
				financial need;
								(H)provide matching funds in
				accordance with paragraph (4); and
								(I)be a—
									(i)public or not for profit
				hospital;
									(ii)federally qualified
				health center (as defined in section 1861(aa)(4) of the Social Security
				Act);
									(iii)individual or group
				practice (or a consortium thereof); or
									(iv)another health care
				provider not described in clause (i) or (ii);
									that serves medically underserved
				communities.(3)Use of
				fundsAmounts received under a grant under this subsection shall
				be used to—
								(A)facilitate the purchase
				of qualified health information technology systems;
								(B)train personnel in the
				use of such systems;
								(C)enhance the utilization
				of qualified health information technology systems (which may include
				activities to increase the awareness among consumers of health care privacy
				protections); or
								(D)improve the prevention
				and management of chronic disease.
								(4)Matching
				requirementTo be eligible for a grant under this subsection an
				entity shall contribute non-Federal contributions to the costs of carrying out
				the activities for which the grant is awarded in an amount equal to $1 for each
				$3 of Federal funds provided under the grant.
							(5)Preference in awarding
				grantsIn awarding grants under this subsection the Secretary
				shall give preference to—
								(A)eligible entities that
				will improve the degree to which such entity will link the qualified health
				information system to local or regional health information plan or plans;
				and
								(B)with respect to awards
				made for the purpose of providing care in an outpatient medical setting,
				entities that organize their practices as a patient-centered medical
				home.
								(b)Competitive grants for
				the development of State loan programs to facilitate the widespread adoption of
				health information technology
							(1)In
				generalThe Secretary may award competitive grants to States for
				the establishment of State programs for loans to health care providers to
				facilitate the purchase and enhance the utilization of qualified health
				information technology.
							(2)Establishment of
				fundTo be eligible to receive a competitive grant under this
				subsection, a State shall establish a qualified health information technology
				loan fund (referred to in this subsection as a State loan fund)
				and comply with the other requirements contained in this subsection. Amounts
				received under a grant under this subsection shall be deposited in the State
				loan fund established by the State. No funds authorized by other provisions of
				this title to be used for other purposes specified in this title shall be
				deposited in any such State loan fund.
							(3)EligibilityTo
				be eligible to receive a grant under paragraph (1) a State shall—
								(A)submit to the Secretary
				an application at such time, in such manner, and containing such information as
				the Secretary may require;
								(B)submit to the Secretary a
				strategic plan in accordance with paragraph (4);
								(C)establish a qualified
				health information technology loan fund in accordance with paragraph
				(2);
								(D)require that health care
				providers receiving loans under the grant—
									(i)link, to the extent
				practicable, the qualified health information system to a local or regional
				health information network;
									(ii)consult, as needed, with
				the Health Information Technology Resource Center established in section 914(d)
				to access the knowledge and experience of existing initiatives regarding the
				successful implementation and effective use of health information
				technology;
									(iii)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed; and
									(iv)take into account the
				input of employees and staff who are directly involved in patient care of such
				health care providers in the design and implementation and use of qualified
				health information technology systems;
									(E)require that health care
				providers receiving loans under the grant adopt the standards adopted by the
				Federal Government under section 3005;
								(F)require that health care
				providers receiving loans under the grant implement the measures adopted under
				section 3010 and report to the Secretary on such measures; and
								(G)provide matching funds in
				accordance with paragraph (8).
								(4)Strategic plan
								(A)In
				generalA State that receives a grant under this subsection shall
				annually prepare a strategic plan that identifies the intended uses of amounts
				available to the State loan fund of the State.
								(B)ContentsA
				strategic plan under subparagraph (A) shall include—
									(i)a list of the projects to
				be assisted through the State loan fund in the first fiscal year that begins
				after the date on which the plan is submitted;
									(ii)a description of the
				criteria and methods established for the distribution of funds from the State
				loan fund;
									(iii)a description of the
				financial status of the State loan fund and the short-term and long-term goals
				of the State loan fund; and
									(iv)a description of the
				strategies the State will use to address challenges in the adoption of health
				information technology due to limited broadband access.
									(5)Use of funds
								(A)In
				generalAmounts deposited in a State loan fund, including loan
				repayments and interest earned on such amounts, shall be used only for awarding
				loans or loan guarantees, or as a source of reserve and security for leveraged
				loans, the proceeds of which are deposited in the State loan fund established
				under paragraph (1). Loans under this section may be used by a health care
				provider to—
									(i)facilitate the purchase
				of qualified health information technology systems;
									(ii)enhance the utilization
				of qualified health information technology systems (which may include
				activities to increase the awareness among consumers of health care of privacy
				protections and privacy rights); or
									(iii)train personnel in the
				use of such systems.
									(B)LimitationAmounts
				received by a State under this subsection may not be used—
									(i)for the purchase or other
				acquisition of any health information technology system that is not a qualified
				health information technology system;
									(ii)to conduct activities
				for which Federal funds are expended under this title, or the amendments made
				by the Wired for Health Care Quality
				Act; or
									(iii)for any purpose other
				than making loans to eligible entities under this section.
									(6)Types of
				assistanceExcept as otherwise limited by applicable State law,
				amounts deposited into a State loan fund under this subsection may only be used
				for the following:
								(A)To award loans that
				comply with the following:
									(i)The interest rate for
				each loan shall be less than or equal to the market interest rate.
									(ii)The principal and
				interest payments on each loan shall commence not later than 1 year after the
				date on which the loan was awarded, and each loan shall be fully amortized not
				later than 10 years after such date.
									(iii)The State loan fund
				shall be credited with all payments of principal and interest on each loan
				awarded from the fund.
									(B)To guarantee, or purchase
				insurance for, a local obligation (all of the proceeds of which finance a
				project eligible for assistance under this subsection) if the guarantee or
				purchase would improve credit market access or reduce the interest rate
				applicable to the obligation involved.
								(C)As a source of revenue or
				security for the payment of principal and interest on revenue or general
				obligation bonds issued by the State if the proceeds of the sale of the bonds
				will be deposited into the State loan fund.
								(D)To earn interest on the
				amounts deposited into the State loan fund.
								(7)Administration of State
				loan funds
								(A)Combined financial
				administrationA State may (as a convenience and to avoid
				unnecessary administrative costs) combine, in accordance with State law, the
				financial administration of a State loan fund established under this subsection
				with the financial administration of any other revolving fund established by
				the State if not otherwise prohibited by the law under which the State loan
				fund was established.
								(B)Cost of administering
				fundEach State may annually use not to exceed 4 percent of the
				funds provided to the State under a grant under this subsection to pay the
				reasonable costs of the administration of the programs under this section,
				including the recovery of reasonable costs expended to establish a State loan
				fund which are incurred after the date of enactment of this title.
								(C)Guidance and
				regulationsThe Secretary shall publish guidance and promulgate
				regulations as may be necessary to carry out the provisions of this subsection,
				including—
									(i)provisions to ensure that
				each State commits and expends funds allotted to the State under this
				subsection as efficiently as possible in accordance with this title and
				applicable State laws; and
									(ii)guidance to prevent
				waste, fraud, and abuse.
									(D)Private sector
				contributions
									(i)In
				generalA State loan fund established under this subsection may
				accept contributions from private sector entities, except that such entities
				may not specify the recipient or recipients of any loan issued under this
				subsection.
									(ii)Availability of
				informationA State shall make publicly available the identity
				of, and amount contributed by, any private sector entity under clause (i) and
				may issue letters of commendation or make other awards (that have no financial
				value) to any such entity.
									(8)Matching
				requirements
								(A)In
				generalThe Secretary may not make a grant under paragraph (1) to
				a State unless the State agrees to make available (directly or through
				donations from public or private entities) non-Federal contributions in cash
				toward the costs of the State program to be implemented under the grant in an
				amount equal to not less than $1 for each $1 of Federal funds provided under
				the grant.
								(B)Determination of amount
				of non-Federal contributionIn determining the amount of
				non-Federal contributions that a State has provided pursuant to subparagraph
				(A), the Secretary may not include any amounts provided to the State by the
				Federal Government.
								(9)Preference in awarding
				grantsThe Secretary may give a preference in awarding grants
				under this subsection to States that adopt value-based purchasing programs to
				improve health care quality.
							(10)ReportsThe
				Secretary shall annually submit to the Committee on Health, Education, Labor,
				and Pensions and the Committee on Finance of the Senate, and the Committee on
				Energy and Commerce and the Committee on Ways and Means of the House of
				Representatives, a report summarizing the reports received by the Secretary
				from each State that receives a grant under this subsection.
							(c)Competitive grants for
				the implementation of regional or local health information technology
				plans
							(1)In
				generalThe Secretary may award competitive grants to eligible
				entities to implement regional or local health information plans to improve
				health care quality and efficiency through the electronic exchange of health
				information pursuant to the standards, implementation specifications and
				certification criteria, and other requirements adopted by the Secretary under
				section 3010.
							(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
								(A)demonstrate financial
				need to the Secretary;
								(B)demonstrate that one of
				its principal missions or purposes is to use information technology to improve
				health care quality and efficiency;
								(C)adopt bylaws, memoranda
				of understanding, or other charter documents that demonstrate that the
				governance structure and decisionmaking processes of such entity allow for
				participation on an ongoing basis by multiple stakeholders within a community,
				including—
									(i)health care providers
				(including health care providers that provide services to low income and
				underserved populations);
									(ii)pharmacists or
				pharmacies;
									(iii)health plans;
									(iv)health centers (as
				defined in section 330(b)) and federally qualified health centers (as defined
				in section 1861(aa)(4) of the Social Security Act) and rural health clinics (as
				defined in section 1861(aa) of the Social Security Act), if such centers or
				clinics are present in the community served by the entity;
									(v)patient or consumer
				organizations;
									(vi)organizations dedicated
				to improving the health of vulnerable populations;
									(vii)employers;
									(viii)State or local health
				departments; and
									(ix)any other health care
				providers or other entities, as determined appropriate by the Secretary;
									(D)demonstrate the
				participation, to the extent practicable, of stakeholders in the electronic
				exchange of health information within the local or regional plan pursuant to
				subparagraph (C);
								(E)adopt nondiscrimination
				and conflict of interest policies that demonstrate a commitment to open, fair,
				and nondiscriminatory participation in the health information plan by all
				stakeholders;
								(F)adopt the standards
				adopted by the Secretary under section 3005;
								(G)require that health care
				providers receiving such grants—
									(i)implement the measures
				adopted under section 3010 and report to the Secretary on such measures;
				and
									(ii)take into account the
				input of employees and staff who are directly involved in patient care of such
				health care providers in the design, implementation, and use of health
				information technology systems;
									(H)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
								(I)facilitate the electronic
				exchange of health information within the local or regional area and among
				local and regional areas;
								(J)prepare and submit to the
				Secretary an application in accordance with paragraph (3);
								(K)agree to provide matching
				funds in accordance with paragraph (5); and
								(L)reduce barriers to the
				implementation of health information technology by providers.
								(3)Application
								(A)In
				generalTo be eligible to receive a grant under paragraph (1), an
				entity shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
								(B)Required
				informationAt a minimum, an application submitted under this
				paragraph shall include—
									(i)clearly identified
				short-term and long-term objectives of the regional or local health information
				plan;
									(ii)a technology plan that
				complies with the standards, implementation specifications, and certification
				criteria adopted under section 3003(c)(6) and that includes a descriptive and
				reasoned estimate of costs of the hardware, software, training, and consulting
				services necessary to implement the regional or local health information
				plan;
									(iii)a strategy that
				includes initiatives to improve health care quality and efficiency, including
				the use and reporting of health care quality measures adopted under section
				3010;
									(iv)a plan that describes
				provisions to encourage the implementation of the electronic exchange of health
				information by all health care providers participating in the health
				information plan;
									(v)a plan to ensure the
				privacy and security of individually identifiable health information that is
				consistent with Federal and State law;
									(vi)a governance plan that
				defines the manner in which the stakeholders shall jointly make policy and
				operational decisions on an ongoing basis;
									(vii)a financial or business
				plan that describes—
										(I)the sustainability of the
				plan;
										(II)the financial costs and
				benefits of the plan; and
										(III)the entities to which
				such costs and benefits will accrue;
										(viii)a description of
				whether the State in which the entity resides has received a grant under
				section 319D, alone or as a part of a consortium, and if the State has received
				such a grant, how the entity will coordinate the activities funded under such
				section 319D with the system under this section; and
									(ix)in the case of an
				applicant entity that is unable to demonstrate the participation of all
				stakeholders pursuant to paragraph (2)(C), the justification from the entity
				for any such nonparticipation.
									(4)Use of
				fundsAmounts received under a grant under paragraph (1) shall be
				used to establish and implement a regional or local health information plan in
				accordance with this subsection.
							(5)Matching
				requirement
								(A)In
				generalThe Secretary may not make a grant under this subsection
				to an entity unless the entity agrees that, with respect to the costs to be
				incurred by the entity in carrying out the infrastructure program for which the
				grant was awarded, the entity will make available (directly or through
				donations from public or private entities) non-Federal contributions toward
				such costs in an amount equal to not less than 50 percent of such costs ($1 for
				each $2 of Federal funds provided under the grant).
								(B)Determination of amount
				contributedNon-Federal contributions required under subparagraph
				(A) may be in cash or in kind, fairly evaluated, including equipment,
				technology, or services. Amounts provided by the Federal Government, or
				services assisted or subsidized to any significant extent by the Federal
				Government, may not be included in determining the amount of such non-Federal
				contributions.
								(d)ReportsNot
				later than 1 year after the date on which the first grant is awarded under this
				section, and annually thereafter during the grant period, an entity that
				receives a grant under this section shall submit to the Secretary a report on
				the activities carried out under the grant involved. Each such report shall
				include—
							(1)a description of the
				financial costs and benefits of the project involved and of the entities to
				which such costs and benefits accrue;
							(2)an analysis of the impact
				of the project on health care quality and safety;
							(3)a description of any
				reduction in duplicative or unnecessary care as a result of the project
				involved; and
							(4)other information as
				required by the Secretary.
							(e)Authorization of
				appropriations
							(1)In
				generalFor the purpose of carrying out this section, there is
				authorized to be appropriated $139,000,000 for fiscal year 2008 and
				$139,000,000 for fiscal year 2009.
							(2)AvailabilityAmounts
				appropriated under paragraph (1) shall remain available through fiscal year
				2012.
							3009.Demonstration program
				to integrate information technology into clinical education
						(a)In
				generalThe Secretary may award grants to eligible entities or
				consortia under this section to carry out demonstration projects to develop
				academic curricula integrating qualified health information technology systems
				in the clinical education of health professionals or analyze clinical data sets
				to discover quality measures. Such awards shall be made on a competitive basis
				and pursuant to peer review.
						(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity or consortium
				shall—
							(1)submit to the Secretary
				an application at such time, in such manner, and containing such information as
				the Secretary may require;
							(2)be or include—
								(A)a health professions
				school;
								(B)a school of nursing;
				or
								(C)an institution with a
				graduate medical education program;
								(3)provide for the
				collection of data regarding the effectiveness of the demonstration project to
				be funded under the grant in improving the safety of patients and the
				efficiency of health care delivery; and
							(4)provide matching funds in
				accordance with subsection (d).
							(c)Use of funds
							(1)In
				generalWith respect to a grant under subsection (a), an eligible
				entity or consortium shall use amounts received under the grant in
				collaboration with 2 or more disciplines.
							(2)LimitationAn
				eligible entity or consortium shall not award a grant under subsection (a) to
				purchase hardware, software, or services.
							(d)Matching funds
							(1)In
				generalThe Secretary may award a grant to an entity under or
				consortium this section only if the entity of consortium agrees to make
				available non-Federal contributions toward the costs of the program to be
				funded under the grant in an amount that is not less than $1 for each $2 of
				Federal funds provided under the grant.
							(2)Determination of amount
				contributedNon-Federal contributions under paragraph (1) may be
				in cash or in kind, fairly evaluated, including equipment or services. Amounts
				provided by the Federal Government, or services assisted or subsidized to any
				significant extent by the Federal Government, may not be included in
				determining the amount of such contributions.
							(e)EvaluationThe
				Secretary shall take such action as may be necessary to evaluate the projects
				funded under this section and publish, make available, and disseminate the
				results of such evaluations on as wide a basis as is practicable.
						(f)ReportsNot
				later than 1 year after the date of enactment of this title, and annually
				thereafter, the Secretary shall submit to the Committee on Health, Education,
				Labor, and Pensions and the Committee on Finance of the Senate, and the
				Committee on Energy and Commerce and the Committee on Ways and Means of the
				House of Representatives a report that—
							(1)describes the specific
				projects established under this section; and
							(2)contains recommendations
				for Congress based on the evaluation conducted under subsection (e).
							(g)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 and 2009.
						(h)SunsetThis
				provisions of this section shall not apply after September 30,
				2012.
						.
			IIIImproving the quality
			 of health care
			301.Consensus process for
			 the adoption of quality measures for use in the nationwide interoperable health
			 information technology infrastructureTitle XXX of the Public Health Service Act,
			 as amended by section 201, is further amended by adding at the end the
			 following:
				
					3010.Fostering development
				and use of health care quality measures
						(a)In
				generalThe Secretary shall provide for the development and use
				of health care quality measures (referred to in this title as quality
				measures) for the purpose of measuring the quality and efficiency of
				health care that patients receive.
						(b)Designation of, and
				arrangement with, organization
							(1)In
				generalNot later than 90 days after the date of enactment of
				this title, the Secretary shall designate, and have in effect an arrangement
				with, a single organization that meets the requirements of subsection (c) under
				which such organization shall promote the development of quality measures and
				provide the Secretary with advice and recommendations on the key elements and
				priorities of a national system for healthcare performance measurement.
							(2)ResponsibilitiesThe
				responsibilities to be performed by the organization designated under paragraph
				(1) (in this title referred to as the designated organization)
				shall include—
								(A)establishing and managing
				an integrated national strategy and process for setting priorities and goals in
				establishing quality measures;
								(B)coordinating and
				harmonizing the development and testing of such measures;
								(C)establishing standards
				for the development and testing of such measures;
								(D)endorsing national
				consensus quality measures;
								(E)recommending, in
				collaboration with multi-stakeholder groups, quality measures to the Secretary
				for adoption and use;
								(F)promoting the development
				and use of electronic health records that contain the functionality for
				automated collection, aggregation, and transmission of performance measurement
				information; and
								(G)providing recommendations
				and advice to the Partnership regarding the integration of quality measures
				into the certification process outlined under section 3003 and the Community
				regarding national policies outlined under section 3004.
								(c)Requirements
				describedThe requirements described in this subsection are the
				following:
							(1)Private
				entityThe organization shall be a private nonprofit entity that
				is governed by a board of directors and an individual who is designated as
				president and chief executive officer.
							(2)Board
				membershipThe members of the board of directors of the entity
				shall include representatives of—
								(A)health care providers or
				groups representing providers;
								(B)health plans or groups
				representing health plans;
								(C)patients or consumers
				enrolled in such plans or groups representing individuals enrolled in such
				plans;
								(D)health care purchasers
				and employers or groups representing purchasers or employers; and
								(E)organizations that
				develop health information technology standards and new health information
				technology.
								(3)Other membership
				requirementsThe membership of the board of directors of the
				entity shall be representative of individuals with experience with—
								(A)urban health care
				issues;
								(B)safety net health care
				issues;
								(C)rural or frontier health
				care issues;
								(D)quality and safety
				issues;
								(E)State or local health
				programs;
								(F)individuals or entities
				skilled in the conduct and interpretation of biomedical, health services, and
				health economics research and with expertise in outcomes and effectiveness
				research and technology assessment; and
								(G)individuals or entities
				involved in the development and establishment of standards and certification
				for health information technology systems and clinical data.
								(4)Open and
				transparentWith respect to matters related to the arrangement
				with the Secretary under subsection (a)(1), the organization shall conduct its
				business in an open and transparent manner, and provide the opportunity for
				public comment and ensure a balance among disparate stakeholders, so that no
				member organization unduly influences the work of the organization.
							(5)Voluntary consensus
				standards setting organizationsThe organization shall operate as
				a voluntary consensus standards setting organization as defined for purposes of
				section 12(d) of the National Technology Transfer and Advancement Act of 1995
				(Public Law 104–113) and Office of Management and Budget Revised Circular A–119
				(published in the Federal Register on February 10, 1998).
							(6)ParticipationIf
				the organization requires a fee for membership, the organization shall ensure
				that such fee is not a substantial barrier to participation in the entity’s
				activities related to the arrangement with the Secretary.
							(d)Requirements for
				measuresThe quality measures developed under this title shall
				comply with the following:
							(1)MeasuresThe
				designated organization, in promoting the development of quality measures under
				this title, shall ensure that such measures—
								(A)are evidence-based,
				reliable, and valid;
								(B)include—
									(i)measures of clinical
				processes and outcomes, patient experience, efficiency, and equity; and
									(ii)measures to assess
				effectiveness, timeliness, patient self-management, patient centeredness, and
				safety; and
									(C)include measures of
				underuse and overuse.
								(2)PrioritiesIn
				carrying out its responsibilities under this section, the designated
				organization shall ensure that priority is given to—
								(A)measures with the
				greatest potential impact for improving the performance and efficiency of
				care;
								(B)measures that may be
				rapidly implemented by group health plans, health insurance issuers,
				physicians, hospitals, nursing homes, long-term care providers, and other
				providers;
								(C)measures which may inform
				health care decisions made by consumers and patients;
								(D)measures that apply to
				multiple services furnished by different providers during an episode of
				care;
								(E)measures that can be
				integrated into certification process described in section 3003; and
								(F)measures that may be
				integrated into the decision support function of qualified health information
				technology as defined by this title.
								(3)Risk
				adjustmentThe designated organization, in consultation with
				performance measure developers and other stakeholders, shall establish
				procedures to ensure that quality measures take into account differences in
				patient health status, patient characteristics, and geographic location, as
				appropriate.
							(4)MaintenanceThe
				designated organization, in consultation with owners and developers of quality
				measures, shall require the owners or developers of quality measures to update
				and enhance such measures, including the development of more accurate and
				precise specifications, and retire existing outdated measures. Such updating
				shall occur not more often than once during each 12-month period, except in the
				case of emergency circumstances requiring a more immediate update to a
				measure.
							(e)Grants for performance
				measure developmentThe
				Secretary, acting through the Agency for Healthcare Research and Quality, may
				award grants, in amounts not to exceed $50,000 each, to organizations to
				support the development and testing of quality measures that meet the standards
				established by the designated organization.
						3011.Adoption and use of
				quality measures; reporting
						(a)In
				generalFor purposes of carrying out activities authorized or
				required by this title to ensure the use of quality measures and to foster
				uniformity between health care quality measures utilized by private entities,
				the Secretary shall—
							(1)select quality measures
				for adoption and use, from quality measures recommended by multi-stakeholder
				groups and endorsed by the designated organization; and
							(2)ensure that standards
				adopted under section 3005 integrate the quality measures endorsed, adopted,
				and utilized under this section.
							(b)Relationship with
				programs under the Social Security ActThe Secretary shall ensure
				that the quality measures adopted under this section—
							(1)complement quality
				measures developed by the Secretary under programs administered by the
				Secretary under the Social Security Act, including programs under titles XVIII,
				XIX, and XXI of such Act; and
							(2)do not conflict with the
				needs and priorities of the programs under titles XVIII, XIX, and XXI of such
				Act, as set forth by the Administrator of the Centers for Medicare &
				Medicaid Services.
							(c)ReportingThe
				Secretary shall implement procedures, consistent with generally accepted
				standards, to enable the Department of Health and Human Services to accept the
				electronic submission of data for purposes of performance measurement,
				including at the provider level, using the quality measures developed,
				endorsed, and adopted pursuant to this title.
						(d)Dissemination of
				informationIn order to make
				comparative performance information available to health care consumers, health
				professionals, public health officials, oversight organizations, researchers,
				and other appropriate individuals and entities, after consultation with
				multi-stakeholder groups, the Secretary shall promulgate regulations to provide
				for the dissemination, aggregation, and analysis of quality measures collected
				pursuant to this
				title.
						.
			IVPrivacy and
			 security
			401.Privacy and
			 securityTitle XXX of the
			 Public Health Service Act, as amended by section 301, is further amended by
			 adding at the end the following:
				
					3013.Ensuring privacy and
				security
						(a)Privacy protections
				apply to health information electronic databasesAn operator of a
				health information electronic database shall be deemed to be a covered
				entity for purposes of sections 1171 through 1179 of the Social
				Security Act and the regulations promulgated under section 264(c) of the Health
				Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note)
				(referred to in this section as the HIPAA privacy
				regulations.
						(b)Health information
				electronic database definedIn this section, the term
				operator of a health information electronic database means an
				entity that—
							(1)is constituted,
				organized, or chartered for the primary purpose of maintaining or transmitting
				protected health information in a designated record set or sets;
							(2)receives valuable
				consideration for maintaining or transmitting protected health information in a
				designated record set or sets; and
							(3)is not a health plan,
				healthcare clearinghouse, or healthcare provider who transmits any health
				information in electronic form in connection with a transaction referred to in
				section 1173(a)(1) of the Social Security Act.
							(c)Right of individuals To
				inspect their medical records maintained in electronic formatTo
				the extent provided for under the HIPAA privacy regulations with respect to
				protected health information, an individual shall have a right of access to
				inspect and obtain a copy of protected health information about the individual
				stored in electronic format.
						(d)Rights of individuals
				who are victims of medical fraudTo the extent provided for under
				the HIPAA privacy regulations and under the conditions specified in such
				regulations, with respect to protected health information, an individual who is
				a victim of medical fraud or who believes that there is an error in their
				protected health information stored in an electronic format shall have the
				right—
							(1)to have access to inspect
				and obtain a copy of protected health information about the individual,
				including the information fraudulently entered, in a designated record set;
				and
							(2)to have a covered entity
				amend protected health information or a record about the individual, including
				information fraudulently entered, in a designated electronic record set for as
				long as the protected health information is maintained in the designated
				electronic record set to ensure that fraudulent and inaccurate health
				information is not shared or re-reported.
							(e)Rule of
				constructionNothing in this section shall be construed to
				supercede or otherwise limit the provisions of any contract that provides for
				the application of privacy protections that are greater than the privacy
				protections provided for under the regulations promulgated under section 264 of
				the Health Insurance Portability and Accountability Act of
				1996.
						.
			VMiscellaneous
			 provisions
			501.GAO
			 studyNot later than 12 months
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to Congress a report on the circumstances in which it is
			 necessary and workable to require health plans (as defined in section 1171 of
			 the Social Security Act (42 U.S.C. 1320d)), health care clearinghouses (as
			 defined in such section 1171), and health care providers (as defined in such
			 section 1171) who transmit health information in electronic form, to notify
			 individuals if their individually identifiable health information (as defined
			 in such section 1171) is wrongfully disclosed.
			502.Health information
			 technology resource centerSection 914 of the Public Health Service Act
			 (42 U.S.C. 299b–3) is amended by adding at the end the following:
				
					(d)Health Information
				Technology Resource Center
						(1)In
				generalThe Secretary, acting through the Director, shall develop
				a Health Information Technology Resource Center (referred to in this subsection
				as the Center) to provide technical assistance and develop best
				practices to support and accelerate efforts to adopt, implement, and
				effectively use interoperable health information technology in compliance with
				sections 3003 and 3010.
						(2)PurposesThe
				purposes of the Center are to—
							(A)provide a forum for the
				exchange of knowledge and experience;
							(B)accelerate the transfer
				of lessons learned from existing public and private sector initiatives,
				including those currently receiving Federal financial support;
							(C)assemble, analyze, and
				widely disseminate evidence and experience related to the adoption,
				implementation, and effective use of interoperable health information
				technology;
							(D)provide for the
				establishment of regional and local health information networks to facilitate
				the development of interoperability across health care settings and improve the
				quality of health care;
							(E)provide for the
				development of solutions to barriers to the exchange of electronic health
				information; and
							(F)conduct other activities
				identified by the States, local, or regional health information networks, or
				health care stakeholders as a focus for developing and sharing best
				practices.
							(3)Support for
				activitiesTo provide support for the activities of the Center,
				the Director shall modify the requirements, if necessary, that apply to the
				National Resource Center for Health Information Technology to provide the
				necessary infrastructure to support the duties and activities of the Center and
				facilitate information exchange across the public and private sectors.
						(4)Rule of
				constructionNothing in this subsection shall be construed to
				require the duplication of Federal efforts with respect to the establishment of
				the Center, regardless of whether such efforts were carried out prior to or
				after the enactment of this subsection.
						(e)Authorization of
				appropriationsThere is authorized to be appropriated, such sums
				as may be necessary for each of fiscal years 2008 and 2009 to carry out this
				section.
					.
			503.Facilitating the
			 provision of telehealth services across State linesSection 330L of the Public Health Service
			 Act (42 U.S.C. 254c–18) is amended to read as follows:
				
					330L.Telemedicine;
				incentive grants regarding coordination among States
						(a)Facilitating the
				provision of telehealth services across State linesThe Secretary
				may make grants to States that have adopted regional State reciprocity
				agreements for practitioner licensure, in order to expedite the provision of
				telehealth services across State lines.
						(b)Authorization of
				appropriationsFor the purpose of carrying out subsection (a),
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2008 and
				2009.
						.
			
	
		August 1, 2007
		Reported with an amendment
	
